            Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 1 of 136


                              DECLARATION OF BRUNO ROY
                               PURSUANT TO 28 U.S.C. § 1746

       My name is Bruno Roy, and I am over 18 years old. I have personal knowledge of the

facts stated below. If called as a witness, I could and would testify as follows:

       1.       I currently work in the corporate finance group for a large financial institution

based in New York City. Prior to this, I worked for several years on the equities and fixed

income trading floor of another large financial institution, where I gained familiarity with market

research and analysis and financial services compliance. I have a bachelor’s degree in finance.

       2.       Since 2016, I have been helping my mother, Marie Caroline Roy, and my

grandparents manage their personal finances and bills.

       3.       Around late March 2018, I noticed a strange charge on my mother’s credit card

bill from “Jasonbondpicks.com” for $2,999. The charge was for a subscription that my mother

purchased in December 2017 called “Millionaire Roadmap.” I also found earlier charges from

Raging Bull on my mother’s card, including a June 2017 charge for $298 and a September 2017

charge for $299. My mother told me that the June 2017 charge was for a subscription to “Jason

Bond Picks” and the September 2017 charge was for a subscription to “Biotech Breakouts,”

which was one of Raging Bull’s subscriptions featuring Kyle Dennis.

       4.       When I visited the Jason Bond Picks website around this time, I recall seeing

claims about how Jason Bond was a “millionaire trader” who had a strategy that others could

follow to make trades and beat the stock market. A true and correct copy of the

jasonbondpicks.com website that I recall seeing, captured and archived on web.archive.org on

February 24, 2018, is attached as Attachment A.

       5.       Bond claimed on this website from 2018 that he had “2 patterns thousands use to

make MILLIONS of dollars.” Bond also claimed that he would find “high quality, low priced

                                            Page 1 of 11


                                                                                       PX 4, 153
            Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 2 of 136


stocks” that would make huge profits for his followers. I realized Bond was talking about penny

stocks and microcap stocks that experienced investors would not touch, as I explain more below.

       6.       I also recall seeing Raging Bull’s website where it claimed to have a team of

stock trading “experts” just like Bond, such as Jeff Bishop, Kyle Dennis and Petra Hess. I had

never heard of these people before, so I began doing some research to try to get more

information about these people and their backgrounds.

       7.       When I first spoke to my mother about Raging Bull, which was right after I saw

the $2,999 charge in early 2018, she told me she had already spoken to their customer

representative to cancel and that she would not be charged again when her one-year subscription

for Millionaire Roadmap expired. I thought that would be the end of her dealings with this

company.

       8.       Around March 2019, I learned that Raging Bull charged my mother’s credit card

again (in December 2018) for another year of Millionaire Roadmap, on the same card she had on

file with them. I saw correspondence from my mother complaining to Raging Bull’s customer

service desk in January 2019 about the auto-renewal and asking them why they did not cancel

her subscription when she called them a year earlier. Raging Bull’s email response from January

2019 said that to properly cancel, my mother needed to login to her members page, then come

back to Raging Bull’s email and click on a link provided in that email, which would then direct

her to where she can cancel the auto renewal. A true and correct copy of this email exchange is

attached as Attachment B.

       9.       There were more email exchanges between my mother and Raging Bull from

early 2019, where they refused to reverse the unauthorized charge and claimed that my mother

did not properly cancel her subscription before the December 2018 auto renewal period.



                                           Page 2 of 11


                                                                                     PX 4, 154
         Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 3 of 136


       10.     When I logged into my mother’s members page in 2019, I did not see any option

or button to cancel online. I did not find anything in the Raging Bull members page that showed

any links or instructions on how to cancel. There was also no mention of having to ask for an

email from Raging Bull containing a separate link to cancel.

       11.     I learned that when Raging Bull refused to reverse the unauthorized charge of

$2,999, my mother filed a chargeback with her credit card company. Raging Bull disputed her

chargeback by sending her credit card company a copy of a “license agreement” that appears to

have been signed electronically back in December 2017. Raging Bull also included a document

that appeared to track my mother’s login history as “proof of delivery” of their service. My

mother lost the chargeback dispute. A true and correct copy of the Raging Bull chargeback

dispute file, along with my mother’s handwritten notes, is attached as Attachment C.

       12.     In June 2019, my mother and I called the credit card company together to try to

appeal the chargeback reversal decision, but we were told we could not appeal.

       13.     While I was gathering more information to fight the chargeback dispute, I also

came across emails that Raging Bull sent my mother after she made the purchases in 2017 for

Jason Bond Picks and Biotech Breakouts. The confirmation emails from Jason Bond Picks and

Biotech Breakouts told my mother to look out for important alerts and trading information from

Raging Bull that would be sent to her by email and posted on the Raging Bull team’s Facebook

and Twitter pages. The emails contained a disclaimer at the very end, in much smaller print, that

said that the “owners, employees and writers of and for RagingBull.com, LLC may have long or

short positions in securities that may be discussed” and that they “undertake no responsibility”

for the trading recommendation they put out. True and correct copies of these emails are

attached as Attachments D and E.



                                           Page 3 of 11


                                                                                     PX 4, 155
          Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 4 of 136


       14.     The confirmation email from her December 2017 purchase of the Millionaire

Roadmap subscription told my mother that paying $2,999 for this service “illustrates you are

serious about changing your life.” The email also directs my mother to a “pre-filled form on

RagingBull.com to guide you to sign the Mentor Contract which will only take you less than

minute. Before given access to my proprietary service and content, you must agree to the

contract.” A true and correct copy of this email is attached here as Attachment F.

       15.     In June 2019, I captured a video (which I had found back in May 2018) where

Jason Bond appeared to be delivering a speech to a live audience at the Harvard Business School

back in 2017. The backdrop of the podium where Jason Bond was speaking had what looked to

be a Harvard banner as if Jason Bond was invited to speak at the school. I was able to download

the full video from the internet.

       16.     Raging Bull also had a daily watch list for Jason Bond’s stock picks, which they

circulated to their members like my mother to announce their stock picks. Some of the daily

watch list notices from 2017 were reminding members to watch Bond’s speech, referring to it as

“My Harvard Speech,” and saying Bond had the “honor of speaking at the Harvard Business

School on entrepreneurship” and that he will be “speaking at the Harvard Business School this

weekend about how I broke out of the middle class with -$250,000 in debt and became a multi-

millionaire.” True and correct copies of these daily watch lists are attached here as Attachment

G.

       17.     I found postings on Raging Bull’s Facebook and Twitters accounts from 2017 that

told subscribers to watch Bond’s “Harvard Speech” and claimed that Bond was “invited to speak

at Harvard.” True and correct copies of these social media posts from Raging Bull are attached

here as Attachment H.



                                          Page 4 of 11


                                                                                     PX 4, 156
         Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 5 of 136


       18.       I reached out to Harvard University in June 2019 to ask them if Jason Bond was

ever invited to speak there. Harvard wrote back and said Jason Bond has never been affiliated

with Harvard University, has never been invited to speak at Harvard University, and that the

shield logo used in his “speech” was not an authentic Harvard logo. Harvard also said that the

“event that Mr. Bond refers to appears to have been held at the Harvard Faculty Club, which

merely involved the rental of space at that location for use by a company/individual unaffiliated

with Harvard.” A true and correct copy of the email response from Harvard is attached here as

Attachment I.

       19.       In 2018 and 2019, Raging Bull presented Petra Hess as another one of their

“millionaire traders” and who claimed to be a self-made millionaire by the age of 25 on their

websites. I found news articles online that reported that Hess was arrested on four counts of

fraud in 2012.

       20.       In October 2019, I helped my mother report these findings and file a complaint

with the Better Business Bureau (“BBB”). Raging Bull’s BBB rating at the time was an “F.” I

also was noticing that Raging Bull was responding to other consumers complaining and agreeing

to issue some refunds. I also thought it was important to warn others about Raging Bull. Soon

after we posted the BBB complaint, a Raging Bull representative (Michael Bowers) sent a

response. After few more exchanges, in January 2020, Raging Bull finally offered a refund for

the unauthorized charge so that they could close the dispute as resolved. I believe they only

agreed to the refund in order to try to improve their BBB rating. A true and correct copy of the

complaint log from the BBB, including Raging’s Bull’s responses, is attached as Attachment J.

       21.       In late 2018, I came to find out that my mother was actively trading on the stocks

and options picked or recommended by Raging Bull and its “millionaire” traders. While I



                                            Page 5 of 11


                                                                                      PX 4, 157
         Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 6 of 136


suspected she was making some trades, I did not realize until December 2018 just how much and

how often she was trading on these picks.

       22.     I have since gone back and reviewed my mother’s brokerage statements and

identified all the stocks and options that came from Raging Bull’s daily alerts and emails.

Between 2017 thru 2019, she incurred about $96,000 in losses directly attributable to these

Raging Bull stock and option picks. In 2017 alone, my mother had about $52,000 in trading

losses from these stock picks, many of which I noticed were either penny stocks or small cap

stocks of illiquid companies where their market capitalization (i.e., share price multiplied by

number of outstanding shares) is often below $300 million. In 2018, she began trading options

in addition to the stock picks touted by Raging Bull and lost nearly $28,000 that year. A true and

correct copy of a chart I compiled, detailing my mother’s trades and losses from Raging Bull’s

stock and option picks, is attached here as Attachment K.

       23.     The options trades that came from Raging Bull’s trade alerts were almost always

risky speculative trades rather than risk-reducing hedging trades. The risk with speculative

options trades is that they can ultimately expire as worthless whereas a hedging trade would be

done to offset downside risk in an existing investment. When factoring in that you had to pay up

to $9.50 in fees and commissions to Etrade or TD Ameritrade for trading options, retail investors

like my mother would have a tough time breaking even on these trades.

       24.     I have also looked more closely at some of the stock picks from Raging Bull that

my mother traded on and the things that Raging Bull experts said about these stocks in their

emails. Raging Bull’s emails do not talk about the underlying fundamentals of these companies.

With rare exception, they say nothing about the stock issuers’ financial statements (i.e., income

statement, balance sheet, and statement of retained earnings), their CEOs and senior



                                            Page 6 of 11


                                                                                       PX 4, 158
         Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 7 of 136


management, their existing product lines or services, and their expected earnings per share. To

me, these are basic indicators of the financial health of a company, the liquidity of their stock

and whether the company’s stock is ultimately investment worthy.

       25.     Instead, I often see technical sounding buzzwords in their trade alerts like

“oversold chart pattern,” “candle over candle,” and “continuation chart pattern” when talking

about their stock picks. A true and correct copy of an email where Jason Bond uses these

buzzwords is attached as Attachment L.

       26.     Even with my finance background, it is difficult for me to understand and follow

the logic behind these trades and what signal or message these technical buzzwords are supposed

to send. I can only imagine what inexperienced traders like my mother would have thought

about these stocks, apart from the fact that they were being picked by “millionaire traders” like

Jason Bond, Kyle Dennis, and others.

       27.     Going over a few examples, Adomani, Inc. (stock ticker: ADOM) is a company

that was mentioned in at least 23 Raging Bull emails that my mother received between August

2017 and July 2018. In one of his podcasts posted on the Raging Bull site and released on

September 22, 2017, Jason Bond told listeners that this stock was worth buying at the time at

$7.88 and that it could go up to $8.80. Bond also emailed his subscribers the day before his

podcast telling them that ADOM is “oversold” (i.e., undervalued), that the stock is making an

upward move, that he just bought ADOM at $7.58, and “don’t be shocked if it hits $9 soon.” A

true and correct copy of this email is attached as Attachment M.

       28.     ADOM fell to $6.96 by September 27, 2017, about a week after the podcast and

Bond’s email, and continued falling the rest of the year (down to $4.40). This stock currently




                                            Page 7 of 11


                                                                                       PX 4, 159
         Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 8 of 136


trades at $0.095. Jason Bond claimed that he made a profit of $4,000 on this trade. My mother

lost over $500 from the trade.

       29.     Helios and Matheson Analytics Inc. (stock ticker: HMNY) is another company

that Raging Bull talked up. Jason Bond was a frequent cheerleader of this company with at least

71 mentions of HMNY in his emails between November 2017 and June 2018. My mother lost

over $3500 from trading this stock between 2017 and early 2018. The fundamental problem

with this company, which eventually filed for bankruptcy earlier this year, was that its flagship

product “MoviePass” offered customers unlimited films made by other companies for cents on

the dollar (you would pay around $10 a month for unlimited tickets to see any movie in theaters

and the company would pay the theater full price for those tickets). There were news articles

that came out in January 2018 reporting that this company’s CEO was playing loose with facts

and making “grossly deceptive” claims in press releases about the company’s financials and

prospects, but Jason Bond continued to promote this stock.

       30.     With Longfin Corp. (stock ticker: LFIN), which Raging Bull talked about in at

least 14 emails in late 2017 and 2018, there were clear red flags about this company and its CEO

right out of the gate. The company went public on December 13, 2017 at $5 per share and began

publicizing its acquisition of a cryptocurrency company two days later which caused its stock

price to jump as high as $142 per share on December 18, 2017. Longfin’s CEO gave an

interview on CNBC on December 18, 2017 where he made confusing statements for around 12

minutes about the health of his company. In 2019, the SEC filed a fraud action against Longfin

and its CEO. As of June 10, 2020, LFIN is trading at $0.30 per share. According to the emails

my mother received, Jason Bond started promoting this stock right after the December 18, 2017

interview and continued to do so months after, claiming there was an “oversold chart pattern”



                                           Page 8 of 11


                                                                                      PX 4, 160
          Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 9 of 136


and “this one can fly,” without mentioning the obvious risks and red flags, and basically threw

his subscribers off a financial cliff. A true and correct copy of this email is attached as

Attachment N.

       31.     I also noticed that many of the companies whose stock Raging Bull has hyped up

have a history of doing reverse stock splits, where a company would decrease the number of

outstanding shares by consolidating those units into smaller, more valuable shares, resulting in

an artificial increase in the company’s stock price after the split. In my experience, this is also

what financially struggling companies may do to keep their stock from getting delisted on

exchanges like NASDAQ or NYSE. Marathon Patent Group Inc. (stock ticker: MARA),

SenesTech Inc. (stock ticker: SNES), Chinanet Online Holdings Inc. (stock ticker: CNET), Net

Element Inc. (stock ticker: NETE), and Zosano Pharma Corp. (stock ticker: ZSAN) are just a few

of the companies that Raging Bull has pitched to subscribers that have undergone one or more

reverse stock splits in the past several years, but whose share prices are teetering at $1 to $3 per

share (as of June 10, 2020). None of these companies are listed on any of the well-known

indexes, such as the Dow Jones Industrial Average, NASDAQ-100, S&P 500 Index, or the

Russell 2000 Index. Raging Bull talked up these stocks in at least 99 trade alert emails during

this time. My mother lost over $12,000 collectively trading on these stocks.

       32.     The kinds of stocks that Raging Bull claims to be experts in trading are penny

stocks or small cap stocks with questionable financials. They include stocks of companies

headquartered overseas, like China, where it is more difficult for a retail investor to get a full and

accurate picture of the companies’ financials.. I have also noticed that many of the stocks have

little to no trading volume until Raging Bull tells their subscribers to get in those trades. If

Raging Bull’s experts like Jason Bond are actually buying these stocks, I suspect they are front-



                                            Page 9 of 11


                                                                                         PX 4, 161
         Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 10 of 136


running their subscribers by looking for financially weak companies with cheap shares and low

trading volume and activity, buying up these stocks ahead of time and on the cheap, and then

driving up the share price by talking them up to the thousands of Raging Bull’s subscribers,

while simultaneously exiting their positions while the demand created by their hype is driving up

the price.

        33.    Raging Bull and Jason Bond brand themselves as expert traders who claim to be

able to pick winners before they become winners. I have not seen anything in their training

materials that shows they have any genuine strategy for making profitable trades for retail

investors like my mother. It is also worth noting that the S&P 500 gained about 22% in 2017

and 31% in 2019. If Raging Bull and its experts were producing valuable education or trading

information, they would not be causing their customers like my mother to lose ridiculous

amounts of money like this.

        34.    Before she joined Raging Bull in 2017, my mother received a personal injury

settlement, which she used fund her brokerage accounts. By the time Raging Bull and its experts

were done with her, most of this money was gone.

        35.    Ironically, I am now seeing Raging Bull ads popping up on my computer when I

log into Facebook or Instagram. I did not sign up to get these ads. One of the ads comes from

Jeff Bishop with the headline “Stock Guru Shares His Secrets” and claims that with “Bullseye

trades all you do is wait for my e-mail Monday morning, input the trade, and watch the profits

come in.” A true and correct screenshot of this Facebook ad, which I received in May 2020, is

attached here as Attachment O.




                                          Page 10 of 11


                                                                                     PX 4, 162
  Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 11 of 136




      I declare under penalty of perjury that the foregoing is true and correct.

Executed on   j   U..Y\ e...   11th 2020.
                                                            Bruno Roy




                                            Page 11 of 11




                                                                                   PX 4, 163
Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 12 of 136




                            ATTACHMENT A




                                                          PX 4, 164
                            Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 13 of 136
https://www.jasonbondpicks.com/                                                                                                   Go   JAN FEB APR
                                                                                                                                                                👤     ⍰❎
370 captures                                                                                                                                24                        f 🐦
24 Sep 2011 - 31 Oct 2019                                                                                                              2017 2018 2019       ▾ About this capture




    Become a better trader in 90 days or
                  less!
      Here’s the deal – I do the work, find, and reveal up to 10 simple trades each week that make me a killing.
                               Learn my system. Trade my system. Keep all the profits.


                                                   Enter your email                                     Get Started




     As featured in:
                                                                                                        Student Testimonial                                                   ×

                            (https://web.archive.org/web/20180224075545/https://www.facebook.com/JasonBondPicks/videos/1071798616235326)


                                                                                                                                        Learn how Jason Bond gained
  (https://web.archive.org/web/20180224075545/http://www.forbes.com/forbes/welcome/?toURL=http://www.forbes.com/sites/nikolaikuznetsov/2017/01/15/debunking-black-
                                                                                                                                        financial freedom with trading.
                                                                                                                                          Join his next FREE training
                                              swan-events-of-2016/&refURL=&referrer=#c38caf621668)
                                                                                                                                                    webinar!

                                                                                                                                         LEARN MORE (HTTPS://WEB.ARCHIVE.O


   (https://web.archive.org/web/20180224075545/http://www.huffingtonpost.com/entry/57e15339e4b04fa361d9a59e?timestamp=1474385381412)


                (https://web.archive.org/web/20180224075545/https://www.thestreet.com/story/13682067/1/how-president-trump-or-clinton-will-move-your-money.html)


                                                                             Attachment A                                                 PX 4, 165
                            Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 14 of 136
https://www.jasonbondpicks.com/                                                                                                        Go   JAN FEB APR
                                                                                                                                                                      👤     ⍰❎
370 captures                                                                                                                                     24               f 🐦
                                   (https://web.archive.org/web/20180224075545/https://www.msn.com/en-us/money/topstocks/companies-you-should-invest-in-before-2017/ar-
24 Sep 2011 - 31 Oct 2019                                                                                                                   2017 2018 2019        ▾ About this capture




      BBwe47U#page=5)                                           (https://web.archive.org/web/20180224075545/http://seekingalpha.com/article/2187133-skullcandy-delivers-big-




                       turnaround-parties-on)                             (https://web.archive.org/web/20180224075545/http://www.moneyshow.com/experts.asp?



                                                        speakerID=E2315BA553C745AEB3667512DD0A0C75)

               (https://web.archive.org/web/20180224075545/http://www.gurufocus.com/news/472975/how-donald-trumps-tweets-could-make-day-trading-great-again)


                                                    (https://web.archive.org/web/20180224075545/https://www.newyorktradersexpo.com/speakers/details/1023673SPK)



                                            (https://web.archive.org/web/20180224075545/https://www.investing.com/analysis/year-end-review:-small-cap-stocks-200172666?

                                                                         preview_fp_admin_1234=this_is_1234)




                             2 patterns thousands use to make MILLIONS of
                                                dollars




                                                01:05




                                                                                                             Student Testimonial                                                    ×
                                    Discover high-quality low-priced stocks
                                   without being chained to your computer Learn
                                                                          allhow Jason Bond gained
                                                      day                 financial freedom with trading.
                                                                            Join his next FREE training
                                                                                                                                                         webinar!

                                                                                                                                               LEARN MORE (HTTPS://WEB.ARCHIVE.O
                                                                                 $50,000 CHEDDAR




                                                                                 Attachment A                                                   PX 4, 166
                            Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 15 of 136
https://www.jasonbondpicks.com/                                                                 Go   JAN FEB APR
                                                                                                                             👤     ⍰❎
370 captures                                                                                              24                       f 🐦
24 Sep 2011 - 31 Oct 2019                                                                            2017 2018 2019      ▾ About this capture




                                                   The season of giving is upon us




                                                                                   Student Testimonial                                     ×



                                                    Do YOU have what it takes...                      Learn how Jason Bond gained
                                                                                                      financial freedom with trading.
                                                                                                        Join his next FREE training
                                                                                                                  webinar!

                                                                                                       LEARN MORE (HTTPS://WEB.ARCHIVE.O




                                                         Attachment A                                   PX 4, 167
                            Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 16 of 136
https://www.jasonbondpicks.com/                                                                 Go   JAN FEB APR
                                                                                                                             👤     ⍰❎
370 captures                                                                                              24                       f 🐦
24 Sep 2011 - 31 Oct 2019                                                                            2017 2018 2019      ▾ About this capture




                                                Porsche 911 giveaway & UFC champ joins




                 02:39




                                                                                   Student Testimonial                                     ×
                                                $15,000 investment into nearly $3 million


                                                                                                      Learn how Jason Bond gained
                                                                                                      financial freedom with trading.
                                                                                                        Join his next FREE training
                                                                                                                  webinar!

                                                                                                       LEARN MORE (HTTPS://WEB.ARCHIVE.O




                                                          Attachment A                                  PX 4, 168
                              Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 17 of 136
https://www.jasonbondpicks.com/                                                                        Go   JAN FEB APR
                                                                                                                                    👤     ⍰❎
370 captures                                                                                                     24                       f 🐦
24 Sep 2011 - 31 Oct 2019                                                                                   2017 2018 2019      ▾ About this capture




                 05:38




                                                    From NYS school teacher to the floor of the NYSE




                 15:38




                                                                                          Student Testimonial                                     ×
                            Join over 200,000 subscribers and active traders in our community who are learning my
                                  proven "street-smart" system for making smarter trades and serious profits
                                                                                                             Learn how Jason Bond gained
                                                                                                             financial freedom with trading.
                                                                                                               Join his next FREE training
                                                                                                                         webinar!
                                                             Jason Bond Picks
                                                                                                              LEARN MORE (HTTPS://WEB.ARCHIVE.O




                                                                  Attachment A                                 PX 4, 169
                        Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 18 of 136
 https://www.jasonbondpicks.com/
                                              Most Popular Service           Go JAN FEB APR                              👤     ⍰❎
                                                                                    24                                         f 🐦
                                                        $399 quarterly
370 captures
24 Sep 2011 - 31 Oct 2019                                                                        2017 2018 2019      ▾ About this capture



                                                    Designed for greedy, trigger-happy
                                                    traders and working professionals
                                                    with access to a computer or smart
                                                     phone looking for profitable day
                                                     and swing trading opportunities.

                            I made 284% +$283,568 in 2017 and 330% +$330,085 in 2016 in this service.


                             LEARN MORE    (/WEB/20180224075545/HTTPS://WWW.JASONBONDPICKS.COM/SERVICES)




                                                      Millionaire Roadmap




                                    I've Helped THREE Students Become Millionaires So Far!

                                                       $9,999 yearly
                                                     Direct access to Jason and his
                                                     Mastermind team of Millionaire
                                                      Traders Jeff Bishop (Weekly
                                                     Money Multiplier) and Bart Van
                                                      (day trading) where you can
                                                       LITERALLY watch Jason's
                                                        E*TRADE and Jeff's TD
                                                     Ameritrade brokerage accounts
                                                               LIVE daily.

                                                 Will You Be My Next Millionaire?


                       LEARN MORE     (/WEB/20180224075545/HTTPS://WWW.JASONBONDPICKS.COM/MILLIONAIRE-ROADMAP)




                            ✓   Easy to follow trade alerts? YES
                                                                                  Student Testimonial                                  ×
                            ✓   Tons of educational videos and content? YES
                            ✓   Thousands of satisfied members who keep coming back for more?
                                                                                         Learn how Jason Bond gained

                                YES                                                               financial freedom with trading.
                                                                                                    Join his next FREE training
                                                                                                              webinar!

                                                                                                   LEARN MORE (HTTPS://WEB.ARCHIVE.O




                                                            Attachment A                            PX 4, 170
                            Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 19 of 136
https://www.jasonbondpicks.com/                                                   Go   JAN FEB APR
                                                                                                               👤     ⍰❎
370 captures                                                                                24                       f 🐦
24 Sep 2011 - 31 Oct 2019                                                              2017 2018 2019      ▾ About this capture




   Ready to get on the fast-track to becoming a millionaire stock
   trader?
   Accelerate your trading profits and elevate your investing success with my exclusive, highly-
   personalized mentoring and mastermind program


                                                                                   Get Started           ()
                                                                     Student Testimonial                                     ×



                                                                                        Learn how Jason Bond gained
                                                                                        financial freedom with trading.
                                                                                          Join his next FREE training
                                                                                                    webinar!

                                                                                         LEARN MORE (HTTPS://WEB.ARCHIVE.O




                                                      Attachment A                        PX 4, 171
                            Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 20 of 136
https://www.jasonbondpicks.com/                                                                          Go   JAN FEB APR
                                                                                                                                    👤     ⍰❎
370 captures                                                                                                       24                     f 🐦
24 Sep 2011 - 31 Oct 2019                                                                                     2017 2018 2019    ▾ About this capture




                                               What Members Are Saying:



                                     "I build and renovate golf courses for a living, but have always been
                                  intrigued by the stock market, especially penny stocks. Unfortunately, I’m
                                      in the field most days, and have no time to monitor the market. I’m
                                    currently working in Norway, 6 hours ahead of EST, so at night I could
                                     watch the afternoon market. In April I was learning about pump and
                                   dumps, and somehow came across Jason Bond’s service, and he was
                                  commenting on a particular pump and dump I was monitoring at the time.
                               So I wrote him an email, and he answered it, quickly, I was shocked. I read
                                more about Jason Bond Picks and loved the idea of swing trading given
                                my schedule. In April I bought HOV at $2.01 from Jason's watch list and
                                promised Jason Bond if it performed I’d join his Student   Testimonial                                 ×
                                                                                 premium newsletter.   Well
                                  last week I read an email from Jason that said they were considering
                                  raising membership fees, so I checked my HOV stock, yes I was still  Learn how Jason Bond gained
                               holding , and it was up 150%. I joined that day, and today I sold that $2.01
                                                                                                       financial freedom with trading.
                                                                                                         Join his next FREE training
                                                 stock for $5.34 +166%. Thanks Jason."                             webinar!

                                                                                                                LEARN MORE (HTTPS://WEB.ARCHIVE.O




                                                phillip w.          dana b.             john b.

                                                                 Attachment A                                    PX 4, 172
                            Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 21 of 136
https://www.jasonbondpicks.com/                                                                           Go   JAN FEB APR
                                                                                                                                         👤     ⍰❎
370 captures                                                                                                         24                        f 🐦
24 Sep 2011 - 31 Oct 2019                                                                                      2017 2018 2019        ▾ About this capture




                                               358,673
                                              ACTIVE DAILY VISITORS & READERS




                                                                 Jason Bond
                                              I was a NYS public school teacher by profession, but
                                              now I'm a stock trader and teacher by way of income.
                                              I became a self-made millionaire trading and teaching
                                                small cap stocks. I left the corporate grind and now
                                                            trade and teach full-time!



                                             VERIFIED PERFORMANCE

                                  78% 31% 188% 330% 284%
                                  $238,280       $55,951         $145,187           $330,085           $283,568
                                   IN 2013        IN 2014           IN 2015              IN 2016        IN 2017




                                                  ALREADY UP OVER
                                                   +44% +$66,401
                                                                 IN 2018
                                                                                         Student Testimonial                                           ×



                                                                                                                  Learn how Jason Bond gained
                                                                                                                  financial freedom with trading.
                                                                                                                    Join his next FREE training
                                                                                                                              webinar!

                                                                                                                   LEARN MORE (HTTPS://WEB.ARCHIVE.O




                                                                Attachment A                                        PX 4, 173
                            Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 22 of 136
                                                                                                    JAN FEB APR
                                                                                                                                  ⍰❎
                                         Become a better
https://www.jasonbondpicks.com/                                                                Go                           👤
370 captures                                                                                             24                       f 🐦
24 Sep 2011 - 31 Oct 2019                                                                           2017 2018 2019      ▾ About this capture




                                       trader in 90 days or
                                               less!
                                  Start trading with me today - I do the work, find, and reveal up
                                   to 10 simple trades each week that make me a killing. Learn
                                         my system. Trade my system. Keep all the profits.




                                                        Jason Bond Picks




                                                      Most Popular Service

                                                        $399 quarterly
                                                    Designed for greedy, trigger-happy
                                                    traders and working professionals
                                                    with access to a computer or smart
                                                      phone looking for profitable day
                                                     and swing trading opportunities.

                             I made 284% +$283,568 in 2017 and 330% +$330,085 in 2016 in this service.


                              LEARN MORE    (/WEB/20180224075545/HTTPS://WWW.JASONBONDPICKS.COM/SERVICES)




                                                      Millionaire Roadmap


                                                                                  Student Testimonial                                     ×

                                     I've Helped THREE Students Become Millionaires So Far!

                                                       $9,999 yearly                                 Learn how Jason Bond gained
                                                                                                     financial freedom with trading.
                                                                                                       Join his next FREE training
                                                      Direct access to Jason and his                             webinar!
                                                      Mastermind team of Millionaire                  LEARN MORE (HTTPS://WEB.ARCHIVE.O
                                                       Traders Jeff Bishop (Weekly
                                                      Money Multiplier) and Bart Van
                                                       (day trading) where you can
                                                        LITERALLY watch Jason's

                                                            Attachment A                               PX 4, 174
                            Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 23 of 136
https://www.jasonbondpicks.com/                                         E*TRADE and Jeff's TD                                  Go   JAN FEB APR
                                                                                                                                                            👤     ⍰❎
370 captures                                                       Ameritrade brokerage accounts                                         24                       f 🐦
24 Sep 2011 - 31 Oct 2019                                                                                                           2017 2018 2019      ▾ About this capture
                                                                                LIVE daily.

                                                            Will You Be My Next Millionaire?


                       LEARN MORE         (/WEB/20180224075545/HTTPS://WWW.JASONBONDPICKS.COM/MILLIONAIRE-ROADMAP)




                               ©2018 Jason Bond Picks. All Rights Reserved. 62 Calef Hwy. #233 Lee, NH 03861 - 855-981-8370
                               Home (/web/20180224075545/https://www.jasonbondpicks.com/) /
                               Terms & Conditions (/web/20180224075545/https://www.jasonbondpicks.com/terms-conditions/)   /
                               Disclaimer (/web/20180224075545/https://www.jasonbondpicks.com/disclaimer/) /
                               Refund Policy (/web/20180224075545/https://www.jasonbondpicks.com/refund-policy/) /
                               Affiliates (/web/20180224075545/https://www.jasonbondpicks.com/affiliate/) /
                               Contact us (/web/20180224075545/https://www.jasonbondpicks.com/contact/)




                                                                                                               n m u p r




                                                                                                       Student Testimonial                                                ×



                                                                                                                                     Learn how Jason Bond gained
                                                                                                                                     financial freedom with trading.
                                                                                                                                       Join his next FREE training
                                                                                                                                                 webinar!

                                                                                                                                      LEARN MORE (HTTPS://WEB.ARCHIVE.O




                                                                            Attachment A                                               PX 4, 175
Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 24 of 136




                            ATTACHMENT B




                                                          PX 4, 176
               Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 25 of 136

6/18/2020                                                  Gmail - [Jason Bond Picks] Re: Cancel this at once




  [Jason Bond Picks] Re: Cancel this at once
  Allen (Jason Bond Picks) <support@jasonbondpicks.zendesk.com>                                                 Thu, Jan 3, 2019 at 1:56 PM
  Reply-To: Jason Bond Picks <support+id238967@jasonbondpicks.zendesk.com>
  To: C Roy


      ##- Please type your reply above this line -##

      Your request (238967) has been solved. To reopen this request, reply to this email. See the latest comments below:




                   Allen    (Jason Bond Picks)
                   Jan 3, 1:56 PM EST

                   Hi Marie,

                   Thanks for reaching out. I see you purchased the MRM 12/28/17 Each year it renews with
                   access to Petra picks. If you wanted to cancel- you needed to cancel the service before
                   the renewal date.

                   Here is how to cancel: To cancel your Jason Bond Picks (RagingBull.com) subscription,
                   Login to your proﬁle at https://app.ragingbull.com/member/login and then come back to
                   this email and CLICK HERE.              It will take you directly to the page of your Active
                   Subscriptions.

                   From there, click Cancel Auto Renewal for any subscription you wish to close.

                   Your access will then expire at the end of the current term and you will not be charged
                   again. Do not Reactivate if you do not wish to continue.

                   Wish you all the best.

                   Allen




                   C Roy
                   Jan 3, 10:58 AM EST


https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permmsgid=msg-f%3A1621666585752914920&simpl=msg-f%3A1621666585752914920   1/2


                                                               Attachment B                                           PX 4, 177
               Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 26 of 136

6/18/2020                                                  Gmail - [Jason Bond Picks] Re: Cancel this at once

                   I told the rep when I signed up not to renew my subscription
                   If it is not cancelled w-I 24 hours my credit card co
                   Will take a dispute
                   I checked last week. You told me the petra pucks is lifetime & MRM will be cancelled.
                   Thx
                   Marie Roy

      ]

      Thank You for Contacting Support.


    [XZ46OE-MZQQ]




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permmsgid=msg-f%3A1621666585752914920&simpl=msg-f%3A1621666585752914920   2/2


                                                               Attachment B                                           PX 4, 178
Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 27 of 136




                            ATTACHMENT C




                                                          PX 4, 179
Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 28 of 136




                           Attachment C                  PX 4, 180
Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 29 of 136




                           Attachment C                  PX 4, 181
Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 30 of 136




                           Attachment C                  PX 4, 182
Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 31 of 136




                           Attachment C                  PX 4, 183
Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 32 of 136




                           Attachment C                  PX 4, 184
Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 33 of 136




                           Attachment C                  PX 4, 185
Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 34 of 136




                           Attachment C                  PX 4, 186
Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 35 of 136




                           Attachment C                  PX 4, 187
Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 36 of 136




                           Attachment C                  PX 4, 188
Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 37 of 136




                           Attachment C                  PX 4, 189
Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 38 of 136




                           Attachment C                  PX 4, 190
Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 39 of 136




                           Attachment C                  PX 4, 191
Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 40 of 136




                           Attachment C                  PX 4, 192
Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 41 of 136




                           Attachment C                  PX 4, 193
Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 42 of 136




                           Attachment C                  PX 4, 194
Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 43 of 136




                           Attachment C                  PX 4, 195
Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 44 of 136




                           Attachment C                  PX 4, 196
Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 45 of 136




                           Attachment C                  PX 4, 197
Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 46 of 136




                           Attachment C                  PX 4, 198
Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 47 of 136




                           Attachment C                  PX 4, 199
Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 48 of 136




                           Attachment C                  PX 4, 200
Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 49 of 136




                           Attachment C                  PX 4, 201
Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 50 of 136




                           Attachment C                  PX 4, 202
Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 51 of 136




                            ATTACHMENT D




                                                          PX 4, 203
               Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 52 of 136

4/21/2020                                                     Gmail - Important Subscription Details Inside



                                                                                                          C Roy



  Important Subscription Details Inside
  12 messages

  Jason Bond <jason@jasonbondpicks.com>                                                                           Fri, Jun 30, 2017 at 9:49 AM
  To:




            Your subscription has been confirmed. Thanks for joining!
            I really look forward to working with you and that the information you receive from
            JasonBondPicks.com helps you find success and grow as a trader. My goal is to educate,
            challenge and inspire you to pursue the goals you set before yourself.

            Here are 2 important tips on how to make sure you get all communications from me so
            that you’ll get the most out my service:

            1. Approve (Whitelist) and prioritize all emails from JasonBondPicks.com and
            Jason Bond.

            This is important! If my emails aren't getting through to you, you will miss these updates
            and you won't receive the full benefit of being a JasonBondPicks.com subscriber.
            So please take the following simple actions to make sure nothing slips through the
            cracks:
                  Follow the whitelisting instructions for your email provider at this page - How to
                  Whitelist Email
                  If you are a Gmail user or you use any other web-based email that filters
                  posts/emails away from your main inbox, be sure to "drag" any emails from
                  JasonBondPicks.com or “Jason Bond” into your Priority Inbox. (Again, you don't
                  want to miss an important alert or announcement.) Our emails might get caught in
                  the ‘Promotions' or 'Social' tabs.

            2. Take a moment and follow me on Facebook & Twitter. I post a lot of important
            trading information there and you don’t want to miss it

                  https://www.facebook.com/JasonBondPicks
https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1571637773065033579&simpl=msg-f%3A1571637773065033579…   1/9


                                                               Attachment D                                             PX 4, 204
                 Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 53 of 136

4/21/2020                                                                Gmail - Important Subscription Details Inside

                     https://twitter.com/JasonBondPicks

            PLEASE NOTE: All purchases are processed by RagingBull.com LLC (our parent
            company) so don’t be alarmed if you see that on your billing statement, it is perfectly fine.
            Trade Green,

            Jason

            P.S.- Always feel free to contact support@jasonbondpicks.com with any questions or
            comments.




            Neither Jason Bond nor RagingBull.com, LLC (publisher of JasonBondPicks) is registered as an investment adviser nor a broker/dealer with
            either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised that all
            information presented on this website is solely for informational purposes, is not intended to be used as a personalized investment
            recommendation, and is not attuned to any specific portfolio or to any user's particular investment needs or objectives. Past performance is
            NOT indicative of future results. Furthermore, such information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor
            is it to be construed as a recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for
            themselves what specific investments to make or not make and are urged to consult with their own independent financial advisors with respect
            to any investment decision. The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a
            qualified securities professional before making any investment, and investigate and fully understand any and all risks before investing. All
            opinions, analyses and information included on this website are based on sources believed to be reliable and written in good faith, but should
            be independently verified, and no representation or warranty of any kind, express or implied, is made, including but not limited to any
            representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness. In addition, we undertake no
            responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or information current. Also be aware that
            owners, employees and writers of and for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this
            website or newsletter. Past results are not indicative of future profits. This table is accurate, though not every trade is represented. Profits and
            losses reported are actual figures from the portfolios Jason Bond manages on behalf of RagingBull.com, LLC.

            Unsubscribe

            835 E Lamar Blvd #263 Arlington, Texas 76011 United States




  C Roy                                                                                                                                Sat, Jul 1, 2017 at 7:12 PM
  To: Jason Bond <jason@jasonbondpicks.com>

    I hvn't rec'd my billing statement
    [Quoted text hidden]



  Jordan (Jason Bond Picks) <jason@jasonbondpicks.com>                                                                              Mon, Jul 3, 2017 at 12:31 PM
  Reply-To: Jason Bond Picks <jason@jasonbondpicks.com>
  To: C Roy


      ##- Please type your reply above this line -##

      Your request (81935) has been solved. To reopen this request, reply to this email. See the latest comments below:




                      Jordan        (Jason Bond Picks)
https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1571637773065033579&simpl=msg-f%3A1571637773065033579…                         2/9


                                                                           Attachment D                                                       PX 4, 205
               Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 54 of 136

4/21/2020                                                     Gmail - Important Subscription Details Inside

                    Jul 3, 12:31 PM EDT
                    WE do not provide billing statements without a request.

                    Jordan


                    C Roy
                    Jul 1, 7:12 PM EDT

                    I hvn't rec'd my billing statement
                    On Fri, Jun 30, 2017 at 9:49 AM, Jason Bond <jason@jasonbondpicks.com> wrote:
                    Your subscription has been conﬁrmed. Thanks for joining!
                    I really look forward to working with you and that the information you receive from
                    JasonBondPicks.com helps you ﬁnd success and grow as a trader. My goal is to educate,
                    challenge and inspire you to pursue the goals you set before yourself.
                    Here are 2 important tips on how to make sure you get all communications from me so
                    that youʼll get the most out my service:
                    1. Approve (Whitelist) and prioritize all emails from JasonBondPicks.com and Jason Bond.
                    This is important! If my emails aren't getting through to you, you will miss these updates
                    and you won't receive the full beneﬁt of being a JasonBondPicks.com subscriber.
                    So please take the following simple actions to make sure nothing slips through the
                    cracks:
                    *
                    Follow the whitelisting instructions for your email provider at this page - How to Whitelist
                    Email (http://www.whatcounts.com/how-to-whitelist-emails/)
                    *
                    If you are a Gmail user or you use any other web-based email that ﬁlters posts/emails
                    away from your main inbox, be sure to "drag" any emails from JasonBondPicks.com or
                    “Jason Bond” into your Priority Inbox. (Again, you don't want to miss an important alert or
                    announcement.) Our emails might get caught in the ʻPromotions' or 'Social' tabs.
                    2. Take a moment and follow me on Facebook & Twitter. I post a lot of important trading
                    information there and you donʼt want to miss it
                    *

https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1571637773065033579&simpl=msg-f%3A1571637773065033579…   3/9


                                                               Attachment D                                            PX 4, 206
               Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 55 of 136

4/21/2020                                                     Gmail - Important Subscription Details Inside

                    https://www.facebook.com/JasonBondPicks (https://mr141.infusionsoft.com/app/linkClick/141458/
                    0124c2d939ef7e74/150795864/ea3f48cf563c9082)

                    *
                    https://twitter.com/JasonBondPicks (https://mr141.infusionsoft.com/app/linkClick/141460/
                    f9037dd6addd570e/150795864/ea3f48cf563c9082)

                    PLEASE NOTE: All purchases are processed by RagingBull.com LLC (our parent company)
                    so donʼt be alarmed if you see that on your billing statement, it is perfectly ﬁne.
                    Trade Green,
                    Jason
                    P.S.- Always feel free to contact support@jasonbondpicks.com with any questions or
                    comments.

                    Neither Jason Bond nor RagingBull.com, LLC (publisher of JasonBondPicks) is registered
                    as an investment adviser nor a broker/dealer with either the U. S. Securities & Exchange
                    Commission or any state securities regulatory authority. Users of this website are advised
                    that all information presented on this website is solely for informational purposes, is not
                    intended to be used as a personalized investment recommendation, and is not attuned to
                    any speciﬁc portfolio or to any user's particular investment needs or objectives. Past
                    performance is NOT indicative of future results. Furthermore, such information is not to
                    be construed as an oﬀer to sell or the solicitation of an oﬀer to buy, nor is it to be
                    construed as a recommendation to buy, hold or sell (short or otherwise) any security. All
                    users of this website must determine for themselves what speciﬁc investments to make
                    or not make and are urged to consult with their own independent ﬁnancial advisors with
                    respect to any investment decision. The reader bears responsibility for his/her own
                    investment research and decisions, should seek the advice of a qualiﬁed securities
                    professional before making any investment, and investigate and fully understand any and
                    all risks before investing. All opinions, analyses and information included on this website
                    are based on sources believed to be reliable and written in good faith, but should be
                    independently veriﬁed, and no representation or warranty of any kind, express or
                    implied, is made, including but not limited to any representation or warranty concerning
                    accuracy, completeness, correctness, timeliness or appropriateness. In addition, we
                    undertake no responsibility to notify such opinions, analyses or information or to keep
                    such opinions, analyses or information current. Also be aware that owners, employees
                    and writers of and for RagingBull.com, LLC may have long or short positions in securities
                    that may be discussed on this website or newsletter. Past results are not indicative of
                    future proﬁts. This table is accurate, though not every trade is represented. Proﬁts and
                    losses reported are actual ﬁgures from the portfolios Jason Bond manages on behalf of
                    RagingBull.com, LLC.

https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1571637773065033579&simpl=msg-f%3A1571637773065033579…   4/9


                                                               Attachment D                                            PX 4, 207
                Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 56 of 136

4/21/2020                                                     Gmail - Important Subscription Details Inside

                     Unsubscribe (https://mr141.infusionsoft.com/app/linkClick/141444/
                     ecbbeb6b0d82df98/150795864/ea3f48cf563c9082)



                     835 E Lamar Blvd #263 Arlington, Texas 76011 United States

      ]

      Thank You for Contacting Support.


    [NE2M56-37ZR]


  C Roy                                                                                                        Tue, Jul 4, 2017 at 11:17 AM
  To: Jason Bond Picks <jason@jasonbondpicks.com>

    why .comit say charge is by ragingbull?

    What time do i have to sign in tomorrow.

    Facebook @ 7:30am Swing trade alerts as they come into my email?

    Corrct?

    Marie
    [Quoted text hidden]



  C Roy                                                                                                        Tue, Jul 4, 2017 at 11:18 AM
  To: Jason Bond Picks <jason@jasonbondpicks.com>

    $298 on mycredit card from raging bull
    [Quoted text hidden]



  Jordan (Jason Bond Picks) <jason@jasonbondpicks.com>                                                           Fri, Jul 7, 2017 at 11:30 AM
  Reply-To: Jason Bond Picks <jason@jasonbondpicks.com>
  To: C Roy


      ##- Please type your reply above this line -##

      Your request (81935) has been solved. To reopen this request, reply to this email. See the latest comments below:




                     Jordan    (Jason Bond Picks)
                     Jul 7, 11:30 AM EDT
                     Ragingbull.comLLC is now our parent company and handles all charges for us. We
                     mentioned this in multiple emails.

                     Jordan



https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1571637773065033579&simpl=msg-f%3A1571637773065033579…   5/9


                                                               Attachment D                                            PX 4, 208
                   Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 57 of 136

4/21/2020                                                     Gmail - Important Subscription Details Inside

                        C Roy
                        Jul 4, 11:18 AM EDT

                        $298 on mycredit card from raging bull
                        why .comit say charge is by ragingbull?
                        What time do i have to sign in tomorrow.
                        Facebook @ 7:30am Swing trade alerts as they come into my email?
                        Corrct?
                        Marie


                        C Roy
                        Jul 4, 11:18 AM EDT
                        why .comit say charge is by ragingbull?
                        What time do i have to sign in tomorrow.
                        Facebook @ 7:30am Swing trade alerts as they come into my email?
                        Corrct?
                        Marie


                        Jordan    (Jason Bond Picks)
                        Jul 3, 12:31 PM EDT
                        WE do not provide billing statements without a request.

                        Jordan

         [Quoted text hidden]
         [Quoted text hidden]

    [NE2M56-37ZR]


  C Roy                                                                                                           Fri, Jul 7, 2017 at 1:18 PM
  To: Jason Bond Picks <jason@jasonbondpicks.com>

    I AM REQUEsting it from you for 3 months.

    Marie
    [Quoted text hidden]
    --
https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1571637773065033579&simpl=msg-f%3A1571637773065033579…   6/9


                                                               Attachment D                                            PX 4, 209
                Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 58 of 136

4/21/2020                                                     Gmail - Important Subscription Details Inside


    Marie Roy
    Apple Bankruptcy, LLC


    CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are intended solely for the
    addressee(s) and may contain confidential and/or privileged information and may be legally protected from disclosure. If
    you are not the intended recipient of this message or their agent, or if this message has been addressed to you in error,
    please immediately alert the sender by reply email and then delete this message and any attachments. If you are not the
    intended recipient, you are hereby notified that any use, dissemination, copying, or storage of this message or its
    attachments is strictly prohibited. Note: You must follow



  Jordan (Jason Bond Picks) <jason@jasonbondpicks.com>                                                            Fri, Jul 7, 2017 at 2:42 PM
  Reply-To: Jason Bond Picks <jason@jasonbondpicks.com>
  To: C Roy


      ##- Please type your reply above this line -##

      Your request (81935) has been solved. To reopen this request, reply to this email. See the latest comments below:




                     Jordan    (Jason Bond Picks)
                     Jul 7, 2:42 PM EDT
                     Marie,

                     I apologize but I am having diﬃculty understanding your request.

                     JOrdan


                     C Roy
                     Jul 7, 1:19 PM EDT

                     I AM REQUEsting it from you for 3 months.
                     Marie

      [Quoted text hidden]
      [Quoted text hidden]

    [NE2M56-37ZR]


  C Roy                                                                                                        Mon, Jul 10, 2017 at 7:44 AM
  To: Jason Bond Picks <jason@jasonbondpicks.com>

    Jordan: What do I get for the $298 I paid. Swing sent to my email?

    Marie Roy
    [Quoted text hidden]
    [Quoted text hidden]

https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1571637773065033579&simpl=msg-f%3A1571637773065033579…   7/9


                                                               Attachment D                                            PX 4, 210
                Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 59 of 136

4/21/2020                                                     Gmail - Important Subscription Details Inside

  Jordan (Jason Bond Picks) <jason@jasonbondpicks.com>                                                        Tue, Jul 11, 2017 at 10:17 AM
  Reply-To: Jason Bond Picks <jason@jasonbondpicks.com>
  To: C Roy


      ##- Please type your reply above this line -##

      Your request (81935) has been solved. To reopen this request, reply to this email. See the latest comments below:




                     Jordan    (Jason Bond Picks)
                     Jul 11, 10:16 AM EDT

                     Marie,

                     Indeed. You get our swing trades and long term trades sent to you via email. We also
                     provide you with a daily watch list as well as video lessons you can access via your
                     proﬁle. Login to your proﬁle to access our portfolio and to ask any questions.

                     Jordan


                     C Roy
                     Jul 10, 7:45 AM EDT
                     Jordan: What do I get for the $298 I paid. Swing sent to my email?
                     Marie Roy


                     Jordan    (Jason Bond Picks)
                     Jul 7, 2:42 PM EDT

                     Marie,

                     I apologize but I am having diﬃculty understanding your request.

                     JOrdan

      [Quoted text hidden]
      [Quoted text hidden]

    [NE2M56-37ZR]


  C Roy                                                                                                        Thu, Jul 13, 2017 at 8:11 AM
  To: Jason Bond Picks <jason@jasonbondpicks.com>

    JOrdan - can you please send me my login & password & what i should be studying
https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1571637773065033579&simpl=msg-f%3A1571637773065033579…   8/9


                                                               Attachment D                                            PX 4, 211
                Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 60 of 136

4/21/2020                                                     Gmail - Important Subscription Details Inside


    Thx

    Marie
    [Quoted text hidden]
    [Quoted text hidden]



  Jordan (Jason Bond Picks) <jason@jasonbondpicks.com>                                                         Mon, Jul 17, 2017 at 3:42 PM
  Reply-To: Jason Bond Picks <jason@jasonbondpicks.com>
  To: C Roy


      ##- Please type your reply above this line -##

      Your request (81935) has been solved. To reopen this request, reply to this email. See the latest comments below:




                     Jordan    (Jason Bond Picks)
                     Jul 17, 3:42 PM EDT

                     Visit jasonbondpicks.com and login with the following.

                     user:
                     pw: roy123

                     Jordan


                     C Roy
                     Jul 13, 8:11 AM EDT

                     JOrdan - can you please send me my login & password & what i should be studying
                     Thx
                     Marie

      [Quoted text hidden]
      [Quoted text hidden]

    [NE2M56-37ZR]




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1571637773065033579&simpl=msg-f%3A1571637773065033579…   9/9


                                                               Attachment D                                            PX 4, 212
Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 61 of 136




                            ATTACHMENT E




                                                          PX 4, 213
               Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 62 of 136

4/21/2020                                                     Gmail - Important Subscription Details Inside



                                                                                                          C Roy



  Important Subscription Details Inside
  1 message

  Kyle Dennis <Kyle@biotechbreakouts.com>                                                                         Sun, Sep 24, 2017 at 5:14 AM
  To:




                  Your subscription has been confirmed. Thanks for joining!

                  I really look forward to working with you and that the information you receive
                  from BiotechBreakouts.com helps you find success and grow as a trader. My
                  goal is to educate, challenge and inspire you to pursue the goals you set
                  before yourself.

                  Here are 2 important tips on how to make sure you get all communications
                  from me so that you’ll get the most out my service:

                  1. Approve (Whitelist) and prioritize all emails from
                  BiotechBreakouts.com and Kyle Dennis.

                  This is important! If my emails aren't getting through to you, you will miss these
                  updates and you won't receive the full benefit of being a BiotechBreakouts.com
                  subscriber.
                  So please take the following simple actions to make sure nothing slips through
                  the cracks:
                          Follow the whitelisting instructions for your email provider at this page -
                          How to Whitelist Email
                          If you are a Gmail user or you use any other web-based email that filters
                          posts/emails away from your main inbox, be sure to "drag" any emails
                          from BiotechBreakouts.com or “Kyle Dennis” into your Priority Inbox.
                          (Again, you don't want to miss an important alert or announcement.) Our
                          emails might get caught in the ‘Promotions' or 'Social' tabs.

                  2. Take a moment and follow myself and the RagingBull team on
                  Facebook & Twitter. I post a lot of important trading information there and you
                  don’t want to miss it
                          https://twitter.com/kylewdennis
                          https://www.facebook.com/RagingBullTrading/

https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1579411801948297929&simpl=msg-f%3A1579411801948297929   1/2


                                                                Attachment E                                             PX 4, 214
               Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 63 of 136

4/21/2020                                                             Gmail - Important Subscription Details Inside


                  PLEASE NOTE: All purchases are processed by RagingBull.com LLC (our
                  parent company) so don’t be alarmed if you see that on your billing statement,
                  it is perfectly fine.


                  Trade Green,

                  Kyle

                  P.S.- Always feel free to contact support@biotechbreakouts.com with any
                  questions or comments.




                  Kyle Dennis
                  Biotech Trader




                  Neither Biotech Breakouts nor RagingBull.com, LLC (publisher of Biotech Breakouts) is registered as an investment adviser
                  nor a broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users
                  of this website are advised that all information presented on this website is solely for informational purposes, is not intended to
                  be used as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user 's particular
                  investment needs or objectives. Past performance is NOT indicative of future results. Furthermore, such information is not to
                  be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy, hold
                  or sell (short or otherwise) any security. All users of this website must determine for themselves what specific investments to
                  make or not make and are urged to consult with their own independent financial advisors with respect to any investment
                  decision. The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a
                  qualified securities professional before making any investment, and investigate and fully understand any and all risks before
                  investing. All opinions, analyses and information included on this website are based on sources believed to be reliable and
                  written in good faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is
                  made, including but not limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness
                  or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or information or to keep such
                  opinions, analyses or information current. Also be aware that owners, employees and writers of and for RagingBull.com, LLC
                  may have long or short positions in securities that may be discussed on this website or newsletter. Past results are not
                  indicative of future profits. This table is accurate, though not every trade is represented. Profits and losses reported are actual
                  figures from the portfolios Biotech Breakouts manages on behalf of RagingBull.com, LLC.

                  If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want to cancel your
                  subscription. Opting out of emails does not remove you from your service at BiotechBreakouts.com.

                  Unsubscribe


                  835 E Lamar Blvd #263 Arlington, Texas 76011 United States




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1579411801948297929&simpl=msg-f%3A1579411801948297929             2/2


                                                                       Attachment E                                                       PX 4, 215
Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 64 of 136




                            ATTACHMENT F




                                                          PX 4, 216
                 Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 65 of 136

4/21/2020                                                            Gmail - Millionaire Roadmap: Important Information



                                                                                                                       C Roy



  Millionaire Roadmap: Important Information
  1 message

  Jason Bond <jason@jasonbondpicks.com>                                                                                           Thu, Dec 28, 2017 at 11:43 AM
  To:




            Congratulations!

            Your commitment to Jason Bond Picks Millionaire Roadmap illustrates you are serious
            about changing your life.
            My top priority is your success and while I can’t guarantee it, you have my word I intend
            to give you 110%.
            You should have seen a pre-filled form on RagingBull.com to guide you to sign the
            Mentor Contract which will only take you less than minute. Before given access to my
            proprietary service and content, you must agree to the contract.
            If you haven't seen the form, CLICK HERE to start.
            I look forward to speaking with you at some point today, the mentor service email
            is mentor@jasonbondpicks.com
            Your friend,




            Neither Jason Bond nor RagingBull.com, LLC (publisher of JasonBondPicks) is registered as an investment adviser nor a broker/dealer with
            either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised that all
            information presented on this website is solely for informational purposes, is not intended to be used as a personalized investment
            recommendation, and is not attuned to any specific portfolio or to any user's particular investment needs or objectives. Past performance is
            NOT indicative of future results. Furthermore, such information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor
            is it to be construed as a recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for
            themselves what specific investments to make or not make and are urged to consult with their own independent financial advisors with respect
            to any investment decision. The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a
            qualified securities professional before making any investment, and investigate and fully understand any and all risks before investing. All
            opinions, analyses and information included on this website are based on sources believed to be reliable and written in good faith, but should
            be independently verified, and no representation or warranty of any kind, express or implied, is made, including but not limited to any
            representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness. In addition, we undertake no
            responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or information current. Also be aware that
            owners, employees and writers of and for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this

https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1588046740185997816&simpl=msg-f%3A1588046740185997816                          1/2


                                                                           Attachment F                                                       PX 4, 217
                 Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 66 of 136

4/21/2020                                                            Gmail - Millionaire Roadmap: Important Information
            website or newsletter. Past results are not indicative of future profits. This table is accurate, though not every trade is represented. Profits and
            losses reported are actual figures from the portfolios Jason Bond manages on behalf of RagingBull.com, LLC.

            If you have a current active subscription with Jason Bond Picks you will need to contact us here if you want to cancel your subscription. Opting
            out of emails does not remove you from your service at Jason Bond Picks.

            Unsubscribe

            62 Calef Hwy #233 Lee, New Hampshire 03861 United States




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1588046740185997816&simpl=msg-f%3A1588046740185997816                        2/2


                                                                          Attachment F                                                       PX 4, 218
Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 67 of 136




                            ATTACHMENT G




                                                          PX 4, 219
                  Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 68 of 136

6/25/2019                                                 Jason Bond Daily Watch List


                                (../)



   Navigation                                          Jason Bond Daily Watch List



                                                           Friday July 28, 2017
                                                           Jason Bond on July 28, 2017 at 07:09 AM



                                                           Good morning.

                                                           I’m super excited to announce I’ll be speaking at the
                                                           Harvard Business School this weekend about how I
                                                           broke out of the middle class with -$250,000 in debt
                                                           and became a multi-millionaire.

                                                           With July coming to a close Monday the markets are
                                                           starting to show signs of weakness as earnings season
                                                           winds down. U.S. stocks took a sharp hit Thursday (my
                                                           Millionaire Roadmap
                                                           (https://www.jasonbondpicks.com/millionaire-
                                                           roadmap/) IWM puts delivered 100%+ or +$7,700)
                                                           which o set the weakness seen in small caps.

                                                           A big congrats to Will and Bruno who are killing it in
                                                           the Roadmap. Notice how they are taking this serious
                                                           by STUDYING the lessons, knowing their boundaries
                                                           and staying positive. We can all learn from these two
                                                           testimonials.




https://app.ragingbull.com/posts/friday-july-28-2017                                                                1/4


                                                       Attachment G                                   PX 4, 220
                  Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 69 of 136

6/25/2019                                                 Jason Bond Daily Watch List


                                                                “Totally kicking ass with your service pro ts
                                                                now $58,000 in 6 weeks. I am new to trading
                                                                and very aggressive, and learning a ton. I am
                                                                still learning about puts, calls, etc… so sticking
                                                                to the swing trading until I learn. Thanks and
                                                                whatever I can do to help, let me know. Look
                                                                forward to meeting in Miami.” ~ Will W.

                                                                “Hey JB! Thanks to your option training I have
                                                                the best days of trading ever. I got to be
                                                                honest; I was very discouraged from the a
                                                                huge loss on the IWM puts a couple weeks
                                                                ago, -$13,500. I took your approach to stay
                                                                positive and keep pushing. Yesterday I made
                                                                +$9,800 and today so far +$20,320 which
                                                                brings me to $30,120 in 2-days.” ~ Bruno G.



                                                           What’s impressive about Bruno’s testimonial is that he
                                                           took a big loss, just like I did a few weeks ago and had
                                                           a choice. He could have chose to be mad, give up and
                                                           move on or ght. By choosing to ght he made back
                                                           his -$13,500 loss and +$17,000 in pro t. All in a matter
                                                           of days. Attitude is everything.

                                                           Speaking of the Millionaire Roadmap
                                                           (https://www.jasonbondpicks.com/millionaire-
                                                           roadmap/). I have 2 huge announcements for
                                                           everyone already in or interested in that service.

                                                             1. Starting August 1, 2017 Je Bishop (Mastermind
                                                                (https://www.jasonbondpicks.com/millionaire-
                                                                roadmap/)) and me will be heading a SHORT
                                                                BIASED Swing Trading & Long-Term Trading
                                                                newsletter ONLY for Roadmap clients and it’s
                                                                FREE. It’ll include a course sold in the store for
                                                                $999, a watch list, video lessons, real-money
                                                                portfolio and real-time alerts. We’ll co-manage
                                                                this newsletter, pro ts will be kept, not donated
                                                                and rolled until we hit a few million. We’re funding
                                                                an account with $100,000 at CenterPoint
                                                                Securities (http://centerpointsecurities.com/) for
                                                                this division of the Roadmap. Interactive Brokers
                                                                (https://www.interactivebrokers.com/en/home.php)
                                                                will work as well. Like options trading, this is a
                                                                very lucrative strategy but has added risk which is

https://app.ragingbull.com/posts/friday-july-28-2017                                                                   2/4


                                                       Attachment G                                      PX 4, 221
                  Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 70 of 136

6/25/2019                                                 Jason Bond Daily Watch List

                                                                why we’ve parked it, for FREE, in the Roadmap.
                                                                Like the options division of the Roadmap, we will
                                                                NOT be o ering this for sale A La Carte, only in
                                                                the Roadmap.
                                                             2. Je Bishop, Allan Marshall (Mastermind
                                                                (https://www.jasonbondpicks.com/millionaire-
                                                                roadmap/)) and me will be starting a business
                                                                coaching school in which we intend to show
                                                                others how to turn their passion into pro ts. All 3
                                                                of use are multi-millionaires and believe we can
                                                                help Roadmap clients not only in building wealth
                                                                through trading stocks but also through building
                                                                businesses. All 3 of us had no formal business
                                                                training and now have a net worth above 8-
                                                                  gures. The course will be FREE for Millionaire
                                                                Roadmap
                                                                (https://www.jasonbondpicks.com/millionaire-
                                                                roadmap/) clients and is on schedule to start in
                                                                September of 2017. As many of you know from
                                                                this Hu ngton Post article
                                                                (http://www.hu ngtonpost.com/entry/57e15339e4b04fa36
                                                                timestamp=1474385381412) Je , Allan and me
                                                                helped Kyle Dennis
                                                                (https://www.facebook.com/JasonBondPicks/videos/100183
                                                                a multi-millionaire stock trader and build a multi-
                                                                million dollar newsletter owner
                                                                (https://www.biotechbreakouts.com/) as well.
                                                                More details to follow.
                                                           I’m +156% +$155,646.90 in 2017, +330% +$330,085.22
                                                           in 2016 and +155% +$145,187.80 in 2015.

                                                           PIXY, BNED and ANY are all still in play from Thursday’s
                                                           watch list. The IWM sharp drop de nitely messed up
                                                           some charts but all 3 of these only dropped -1% or less
                                                           which illustrates a bottom is probably close and a
                                                           trade higher is likely, especially if the markets nd
                                                           buyers again, which they likely will.

                                                           AEZS and AVEO are Fibonacci Retracement plays I’ve
                                                           been watching. Friday’s are great days to target these
                                                           for intraday moves and pro t before the weekend so
                                                           that’s what I’ll do here. AEZS is in play above $2 for a
                                                           move to the middle $2’s where the SMA 200 currently




https://app.ragingbull.com/posts/friday-july-28-2017                                                                  3/4


                                                       Attachment G                                    PX 4, 222
                  Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 71 of 136

6/25/2019                                                 Jason Bond Daily Watch List

                                                           rests and AVEO is in play above $2.40 from Thursday’s
                                                           lows and could run as high as the low $3’s if this
                                                           works.

                                                           DRYS nally found buyers Thursday going from about
                                                           $.99 to $1.30 very quickly before fading and doing it
                                                           again in the afternoon. This is the type of action I look
                                                           for on a Friday and while I believe this is a pure junk
                                                           stock, if I can snag $.30 / share out of 20,000 shares
                                                           Friday I’ll be very pleased. It’s in play above $1.10 for a
                                                           move to the middle $1’s. Do NOT trade this one if you
                                                           lack discipline, it’s like a leveraged ETF in that it mostly
                                                           goes down and is ONLY good for short term trades.

                                                           That’s a good basket to end the week, let’s go make
                                                           some $$$ my friends!

                                                           Jason Bond




                                                           Comments (0)


                                                                    Enter your comment..

                                                                                                                 Post




https://app.ragingbull.com/posts/friday-july-28-2017                                                                      4/4


                                                       Attachment G                                      PX 4, 223
                 Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 72 of 136

6/25/2019                                                 Jason Bond Daily Watch List


                               (../)



   Navigation                                          Jason Bond Daily Watch List



                                                           Monday July 31, 2017
                                                           Jason Bond on July 31, 2017 at 08:13 AM



                                                           Good morning,

                                                           I had the honor of speaking at the Harvard Business
                                                           School on entrepreneurship Friday and will share the
                                                           video soon.

                                                           MYO had great news this morning and is up +25%. I
                                                           think it could hit $12 – $13, maybe even $14 on this
                                                           news and will look for pro t there on the way up.

                                                           I’m +157% +$157,445.94 in 2017, +330% +$330,085.22
                                                           in 2016 and +155% +$145,187.80 in 2015.

                                                           Stock futures are higher Monday morning as buyers
                                                           continue to buy up any dip in the market. I’m loaded
                                                           up on small caps so we’ll do a review rst before
                                                           looking at anything else.

                                                           LQMT – Starting to trend again on good volume, look
                                                           for a technical breakout here at $.30 for direction in
                                                           the stock. Overall I’m looking for $.70+ on this one and
                                                           think shares could run huge if / when the new CEO
                                                           lands a big contract for the company. Everything you
                                                           need to know about this trade idea can be summed up
                                                           in this article about the new CEO Li
                                                           (http://www.chinadaily.com.cn/business/2017-
                                                           04/10/content_28856556.htm). I hold shares in both
                                                           the Swing Trading portfolio
                                                           (https://www.jasonbondpicks.com/trading-
                                                           resources/portfolio/) and Long-Term Trading
                                                           (https://www.jasonbondpicks.com/smlt/jasons-
                                                           portfolio/) portfolio.




https://app.ragingbull.com/posts/monday-july-31-2017                                                                  1/6


                                                       Attachment G                                   PX 4, 224
                 Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 73 of 136

6/25/2019                                                 Jason Bond Daily Watch List




                                                           (https://www.jasonbondpicks.com/wp-
                                                           content/uploads/2017/07/lqmt-2.png)

                                                           ANY – Recent split likely to trigger a squeeze at some
                                                           point. All the big candles on the chart illustrate why I
                                                           like this one, especially after a split.




                                                           (https://www.jasonbondpicks.com/wp-
                                                           content/uploads/2017/07/any-1.png)

                                                           AEZS – Fibonacci Retracement play. Candle over
                                                           candle Friday con rmed, now look for the next leg up
                                                           to take pro t on.


https://app.ragingbull.com/posts/monday-july-31-2017                                                                  2/6


                                                       Attachment G                                    PX 4, 225
                 Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 74 of 136

6/25/2019                                                 Jason Bond Daily Watch List




                                                           (https://www.jasonbondpicks.com/wp-
                                                           content/uploads/2017/07/aezs-2.png)

                                                           DRYS – Candle over candle Friday and heavily shorted,
                                                           I went tiny here looking for a squeeze to the middle
                                                           $1’s and think it’ll hit at some point this week for me.




                                                           (https://www.jasonbondpicks.com/wp-
                                                           content/uploads/2017/07/drys.png)

                                                           TEAR – Fibonacci Retracement play right at 2/3
                                                           retracement. I’m looking for a move to the middle $3’s
                                                           for pro t. Shares came close to making the move


https://app.ragingbull.com/posts/monday-july-31-2017                                                                  3/6


                                                       Attachment G                                    PX 4, 226
                 Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 75 of 136

6/25/2019                                                 Jason Bond Daily Watch List

                                                           Thursday but backed o from the $3.20’s resistance,
                                                           hopefully the next test unlocks that middle $3’s move.




                                                           (https://www.jasonbondpicks.com/wp-
                                                           content/uploads/2017/07/tear-1.png)

                                                           MYO – Oversold chart pattern and recent IPO makes it
                                                           volatile which is what I I look for. Great news this
                                                           morning has shares 25%+. Goal is between $12 – $14
                                                           for pro t. Guaranteed winner now, just how big is the
                                                           only question. I snagged $10,000 here on my last
                                                           swing, it’d be awesome to hit my target and make it 2
                                                           for 2.




https://app.ragingbull.com/posts/monday-july-31-2017                                                                4/6


                                                       Attachment G                                    PX 4, 227
                 Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 76 of 136

6/25/2019                                                 Jason Bond Daily Watch List




                                                           (https://www.jasonbondpicks.com/wp-
                                                           content/uploads/2017/07/myo-2.png)

                                                           NEOT – Oversold chart pattern now continuation chart
                                                           pattern with room to run above $.55. Will consider
                                                           adding to my position here as the company looks for
                                                           strategic partnerships and a possible sale.




                                                           (https://www.jasonbondpicks.com/wp-
                                                           content/uploads/2017/07/neot-2.png)

                                                           IWM calls (Millionaire Roadmap) – bought and alerted
                                                           100 IWM August 11 ’17 $142 Call at $1.14 Friday
                                                           anticipating IWM would nd buyers o trendline

https://app.ragingbull.com/posts/monday-july-31-2017                                                              5/6


                                                       Attachment G                                  PX 4, 228
                 Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 77 of 136

6/25/2019                                                 Jason Bond Daily Watch List

                                                           support currently +13% with a target or 30%+.




                                                           (https://www.jasonbondpicks.com/wp-
                                                           content/uploads/2017/07/iwm.png)

                                                           As you can see I’m fully loaded Monday morning so
                                                           outside of my open trades I’m not looking to do
                                                           anything else early Monday morning.

                                                           Trade wise and green!

                                                           Jason Bond




                                                           Comments (0)


                                                                    Enter your comment..

                                                                                                             Post




https://app.ragingbull.com/posts/monday-july-31-2017                                                                6/6


                                                       Attachment G                                 PX 4, 229
                  Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 78 of 136

6/25/2019                                                    Jason Bond Daily Watch List


                               (../)



   Navigation                                             Jason Bond Daily Watch List



                                                              Tuesday August 22, 2017
                                                              Jason Bond on August 22, 2017 at 07:39 AM



                                                              Good morning,

                                                              I spent the weekend up in the White Mountains
                                                              celebrating my wedding anniversary with Pamela and
                                                              Noah. Little dude loves his trains!




                                                              (https://www.jasonbondpicks.com/wp-
                                                              content/uploads/2017/08/conway.jpg)

                                                              Man time ies, hard to believe this was 16 years ago
                                                              (https://www.facebook.com/JasonBondPicks/photos/a.30677019
                                                              type=3&theater).




https://app.ragingbull.com/posts/tuesday-august-22-2017                                                              1/4


                                                          Attachment G                                PX 4, 230
                  Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 79 of 136

6/25/2019                                                    Jason Bond Daily Watch List

                                                              Tuesday’s Co ee Club: how I made +$5,318.07 on
                                                              FENG last week
                                                              (https://www.facebook.com/JasonBondPicks/videos/1403139163

                                                              My Harvard speech
                                                              (https://www.facebook.com/JasonBondPicks/videos/1400093820

                                                              Swing & Long-Term Trading

                                                              Swing portfolio
                                                              (https://www.jasonbondpicks.com/trading-
                                                              resources/portfolio/): MEET, LQMT, LXU and XXII

                                                              ONDK is a continuation pattern I’d like to buy. Good
                                                              news recently sent shares to the low $5’s before
                                                              consolidating in the middle $4’s. It’s in play above
                                                              $4.60 for a move to the middle $5’s.

                                                              FENG retraced from Friday’s breakout Monday and
                                                              settled above $4 support. I’ll be watching this area for
                                                              a buy above $4 or a short below.

                                                              ARCI is a Fibonacci Retracement play I’ll start watching
                                                              above $1.24 and $1.12 retracement supports. Closed
                                                              strong on Monday so I’m thinking it’ll rest on Tuesday
                                                              and start to nd the pattern by midweek.

                                                              Long-Term Portfolio
                                                              (https://www.jasonbondpicks.com/smlt/jasons-
                                                              portfolio/): LQMT, FRED, FNMA, SC (short) and ROX

                                                              I’ll be looking to add to my FRED position soon around
                                                              $6 with a goal of $7 – $8. I think the base is nally in
                                                              given it didn’t head lower as the IWM pulled back
                                                              sharply across August.




                                                              Millionaire Roadmap

                                                              Tuesday’s video watch list
                                                              (https://www.jasonbondpicks.com/category/millionaire-
                                                              roadmap/daily-video-watch-list/)

                                                              Mastermind with Petra at 4p et in the chat room
                                                              (https://app.ragingbull.com/rooms/jbp-mrm).
                                                              Bookmark the calendar
                                                              (https://www.jasonbondpicks.com/events/) for all
                                                              events.



https://app.ragingbull.com/posts/tuesday-august-22-2017                                                                  2/4


                                                          Attachment G                                    PX 4, 231
                  Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 80 of 136

6/25/2019                                                    Jason Bond Daily Watch List

                                                              Introducing new Millionaire Roadmap Loyalty
                                                              Program:

                                                              Je Bishop and me have decided to start a LOYALTY
                                                              PROGRAM for you, our valued clients. E ective this
                                                              week the Millionaire Roadmap will be priced as
                                                              follows:

                                                              Year 1: $4,999

                                                              Year 2: $3,999

                                                              Year 3: $2,999 grandfathered for life

                                                              Here’s a few things you need to know as we roll this
                                                              out.

                                                                1. If you are in year 1 now, whatever price you paid
                                                                     does not change. But when year 2 recurs it’ll
                                                                     automatically be adjusted to $3,999 and year 3+
                                                                     $2,999 grandfathered for life.
                                                                2. If you are in year 2 now, whatever price you paid
                                                                     does not change. But when year 3 recurs, it’ll
                                                                     automatically be adjust to $2,999 grandfathered
                                                                     for life.
                                                                3. If you take a break from trading and return,
                                                                     the LOYALTY PROGRAM starts over.
                                                              Our goal is that the longer you are with the program,
                                                              the more you contribute to the success of others, so
                                                              we want to reward you for helping the team.

                                                              Introducing new Millionaire Roadmap Online
                                                              Business Coaching Program:

                                                              Je and me have partnered with a well known online
                                                              business coach to help any Roadmap client interested
                                                              turn their passion into a profession making money
                                                              online. It’s a 1-year course to starting your business,
                                                              quitting your job, and loving your life.

                                                              While Je and me are good traders and have made a
                                                              lot of money in the markets we would never have had
                                                              that freedom to do it without the stability of a solid
                                                              business behind us. We both started from absolutely
                                                              nothing and have built several multi-million dollar
                                                              businesses online. This is how we have made our real
                                                              fortune and that is the same for most people we know
                                                              who have become very successful. I don’t care what



https://app.ragingbull.com/posts/tuesday-august-22-2017                                                                 3/4


                                                          Attachment G                                     PX 4, 232
                  Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 81 of 136

6/25/2019                                                    Jason Bond Daily Watch List

                                                              age you are, if you are looking for true freedom in
                                                              your life then you need to start building new income
                                                              streams and we can help you do that.

                                                              If you don’t build your dream, someone will hire you to
                                                              build theirs. This service is currently being sold by the
                                                              well known online business coach for thousands of
                                                              dollars, we’ve partnered with him and intend to give it
                                                              away FREE to ALL Millionaire Roadmap clients as of the
                                                              end of September enrolled by the end of September.
                                                              So not only can we help you change your wealth
                                                              through trading, we’re going to show you how to do it
                                                              through an online business too. It’ll be available to
                                                              existing clients in the coming weeks, I’ll keep you
                                                              posted. E ective October 1, 2017 it will NOT be free.

                                                              The diary of a real $$$ trader!

                                                              Jason Bond




                                                              Comments (0)


                                                                     Enter your comment..

                                                                                                                    Post




https://app.ragingbull.com/posts/tuesday-august-22-2017                                                                    4/4


                                                          Attachment G                                    PX 4, 233
                 Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 82 of 136

6/26/2019                                                       Jason Bond Daily Watch List


                               (../)



   Navigation                                                Jason Bond Daily Watch List



                                                                 Tuesday September 26, 2017
                                                                 Jason Bond on September 26, 2017 at 07:25 AM



                                                                 Good morning,

                                                                 So Monday the market opened and my oversold
                                                                 bouncer, which was going great, got hit with a short
                                                                 and distort article on Seeking Alpha. Markets are thin
                                                                 at the open and I instantly went from +$5,000 to red in
                                                                 the opening minute. By the time I found the reason
                                                                 (article) shares had whipsawed to high of day and I
                                                                 didn’t hesitate to pay myself into that bounce taking
                                                                 $4,000 pro t above $8. Having started in on this trade
                                                                 at $6.99 and it hitting the middle $8’s twice last week it
                                                                 was de nitely a success but I won’t like, I would have
                                                                 loved to see that big stock to the middle $9’s instead of
                                                                 a failed bounce. All part of the game, take what the
                                                                 market will give you. I’ll give this a few days to settle
                                                                 and come back to it now that shorts are chasing it
                                                                 down into oversold.

                                                                 GEVO was lame too. After scoring +50% or +$4,000 last
                                                                 week on a small 12,000 share position at $.62, selling
                                                                 in the $.90’s, I rebought the middle $.70’s retracement
                                                                 but sellers continued to control this one so I moved
                                                                 on. With GEVO I always get scared of o erings into any
                                                                 big spikes and since the price action didn’t look good
                                                                 to me Monday, I took the small -$1,300 loss netting
                                                                 +$2,700 overall on the trade and will revisit when it
                                                                 sets up again.

                                                                 FNMA started to move up and I suspect we’ll hit $3’s
                                                                 soon which is where I’m going to take pro t on the
                                                                 swing. My long-term position goal is $10+ though,
                                                                 however, if we were to hit $4-$5 quickly on any tax
                                                                 reform hype I’ll lock up too.




https://app.ragingbull.com/posts/tuesday-september-26-2017                                                                    1/5


                                                             Attachment G                                      PX 4, 234
                 Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 83 of 136

6/26/2019                                                       Jason Bond Daily Watch List

                                                                 LQMT is a continuation pattern pending a fresh 52
                                                                 week breakout above $.44. I suspect we’ll see a run to
                                                                 the $.50’s soon with the open house coming up in
                                                                 October and should we nd out that Corning used
                                                                 Liquidmetal to make the new iPhone X glass, I believe
                                                                 that announcement will be the jackpot moment.

                                                                 ITUS was one of Wall Street’s biggest movers Monday
                                                                 hitting $4.30. Remember what I said on Friday’s watch
                                                                 list? I guess “$3” was an understatement! Wow what a
                                                                 monster, shorts got crushed on this one.


                                                                      ITUS has pressured short sellers all week and I
                                                                      can’t imagine that’ll stop given today is Friday.
                                                                      It’s in play above $1.90 for a move to the
                                                                      middle $2’s and could hit $3 as shorts
                                                                      capitulate.



                                                                 TNTR is a recent IPO that went horrible in the rst few
                                                                 months and is the perfect oversold pattern from the
                                                                 video lessons con rming candle over candle Monday.
                                                                 This means the stop loss would be below Friday’s low
                                                                 with upside to $4 if this pops.

                                                                 MVIS is a continuation chart pattern from the video
                                                                 lessons I like around $2.50 so I’ll start watching for a
                                                                 base to develop there. There should be good support
                                                                 from price action with upside range to the low $3’s
                                                                 before the rising supply line.

                                                                 CAPR is a bonacci retracement play from the video
                                                                 lessons I like above $2 for a test of $2.50’s and
                                                                 breakout to $3. The stock has held the recent move
                                                                 well and is starting to pressure shorts with a move
                                                                 higher. Very similar setup to ITUS from last week
                                                                 which exploded Monday as I’ve noted above.




                                                                 And here’s why I think it’s so important you join Kyle’s
                                                                 Nucleus this week.

                                                                 I’m often asked, “If you’re so good at trading, why
                                                                 bother to sell a subscription service?”

                                                                 The obvious implication here is I’m not any good at
                                                                 trading and need to make money from subscriptions.


https://app.ragingbull.com/posts/tuesday-september-26-2017                                                                  2/5


                                                             Attachment G                                     PX 4, 235
                 Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 84 of 136

6/26/2019                                                       Jason Bond Daily Watch List

                                                                 My answer is usually something like:

                                                                   1. I have a masters degree in education, used it to
                                                                      teach 10 years in a NYS elementary school,
                                                                      coached multiple varsity sports and had -$250,000
                                                                      net worth to show for it. My motivation to get out
                                                                      of debt led me to trading stocks. I got good at it
                                                                      and people asked for me to teach them. How
                                                                      good? Well just recently I’ve made …
                                                                   2. +$145,188 in 2015, +$330,000 in 2016 and
                                                                      +$135,000 2017 YTD. Compare those massive
                                                                      part-time trading pro ts to my starting teaching
                                                                      salary of $33,850 and it becomes quite clear why
                                                                      other teachers would ask me to teach them
                                                                      trading too. In fact, just in the last 2 years I’ve
                                                                      made more money trading part-time than in 10
                                                                      years of teaching combined.
                                                                   3. Bottom line is I have a love for teaching,
                                                                      evidenced by my masters degree and 10 years in
                                                                      the eld, a love for trading stocks and happen to
                                                                      be very good at both. I combined them to create a
                                                                      business with 8,000+ paying clients. Now any wise
                                                                      investor will tell you the more income streams
                                                                      you can have, the better. This is what landed me
                                                                      at the Harvard School of Business recently telling
                                                                      my story
                                                                      (https://www.facebook.com/JasonBondPicks/videos/140009
                                                                 The Hu ngton Post actually wrote about Kyle and I in
                                                                 this article … Mentoring a protege to carry on your
                                                                 business legacy
                                                                 (http://www.hu ngtonpost.com/entry/57e15339e4b04fa361d9a
                                                                 timestamp=1474385381412)

                                                                 This is why I’m so aggressive in suggesting you join
                                                                 Kyle Dennis for the $25,000 to $1,000,000 journey. If
                                                                 you’re anything like Kyle Dennis and me, you’re thirsty
                                                                 to create another income stream for yourself and
                                                                 hoping trading will be an avenue to accomplish that.

                                                                 You know my story, but did you know Kyle isn’t asking
                                                                 you to do something he hasn’t done when he suggests
                                                                 you join his Nucleus? He was one of the rst to enroll
                                                                 in my Millionaire Roadmap the day it opened paying
                                                                 me $3,999. That was 2015 and the year he started




https://app.ragingbull.com/posts/tuesday-september-26-2017                                                                  3/5


                                                             Attachment G                                       PX 4, 236
                 Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 85 of 136

6/26/2019                                                       Jason Bond Daily Watch List

                                                                 averaging OVER $1,000,000 in trading pro ts / year.
                                                                 Remember, he started with about $15,000 and again,
                                                                 has averaged well over $1,000,000 for the last 3 years.

                                                                 So on Monday, when the $25,000 journey to
                                                                 $1,000,000 begins, I want you looking over his
                                                                 shoulder because I believe with all my heart tons of
                                                                 subscribers will bene t immensely from this.
                                                                 Ultimately the choice is yours but it’s my job to inform
                                                                 you I believe after 6 full years of teaching people to
                                                                 trade stocks, this is truly a once in a lifetime
                                                                 opportunity. I don’t use that as a fancy marketing line,
                                                                 it’s a fact.

                                                                 Kyle Dennis is a proven commodity. This guy has made
                                                                 millions, and keeps doing it and is willing to teach you
                                                                 how to do the same. If you can nd anyone else out
                                                                 there better, I would wholeheartedly tell you to join
                                                                 their service but you just won’t. You don’t want to miss
                                                                 it. SUBSCRIBE NOW
                                                                 (https://www.biotechbreakouts.com/programs/the-
                                                                 nucleus/) and save $2,000 with Promo Code: million




                                                                 (https://www.facebook.com/JasonBondPicks/videos/1427738300



                                                                 The diary of a real $$$ trader!

                                                                 Jason Bond




https://app.ragingbull.com/posts/tuesday-september-26-2017                                                                  4/5


                                                             Attachment G                                     PX 4, 237
                 Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 86 of 136

6/26/2019                                                       Jason Bond Daily Watch List



                                                                 Comments (0)


                                                                        Enter your comment..

                                                                                                  Post




https://app.ragingbull.com/posts/tuesday-september-26-2017                                                 5/5


                                                             Attachment G                      PX 4, 238
Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 87 of 136




                            ATTACHMENT H




                                                          PX 4, 239
               Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 88 of 136

6/30/2019                                                Celebrate your successes, learn from... - Jason Bond Picks | Facebook

                                                                                                      Email or Phone             Password
                              Sign Up                                                                                                                         Log In
                                                                                                                                 Forgot account?

                                    Jason Bond Picks is feeling proud.                                                 Related Pages
                                    August 4, 2017 ·
                             Celebrate your successes, learn from your mistakes, and always know                                 Ragingbull.com
                             that you can better yourself each and every day. Did I think I'd get a                              Website
                             chance to speak at Harvard this past weekend?...No. But through my
                             passion for trading and educating others, I made it a reality and you can                           Kyle W Dennis
                             to. Maybe the stock market isn't for you, and that's fine. Each person has
                             their own path, and the one thing that gets you there is the belief in                              Public Figure
                             yourself.
                                                                                                                                 Weekly Money Multiplier
                                                                                                                                 Education Website

                                                                                                                                 Warrior Trading
                                                                                                                                 Financial Service

                                                                                                                                 Active Day Trader
                                                                                                                                 Business & Economy Website

                                                                                                                                 Timothy Sykes
                                                                                                                                 Public Figure

                                                                                                                                 ZipTrader
                                                                                                                                 Education
                                        1K                                                47 Comments 26 Shares
                                                                        Share                                                    RobinHood Free Stock Trading
                                                                                                                                 Personal Blog
                             Most Relevant
                                    Swapnil Ashokkumar Patel Congrats Jason Bond Picks                                           Trade Like Chuck
                                    1y                                                                                           Product/Service
                                    Eric Sloga Boat Awesome Jay. You are for real.
                                    1y                                                    1                                      Wikibuy
                                                                                                                                 Internet Company
                                             Jason Bond Picks Appreciate it man!
                                             1y
                                                                                                                                 SMB Capital
                                    Jay von Luxembourg There is always another day to trade ...                                  Financial Service
                                    unless you are out of money , patience is the key to
                                    success           I believe stock market is for Everyone who
                                    follow rules                                                                                 Dean Graziosi
                                    1y                                                                    1                      Public Figure
                                             Jason Bond Picks Man, that is very well said! Right on
                                             1y                                                                        Pages Liked by This Page
                                    Douglas Sarceno You are an inspiration.
                                    1y                                                1
                                                                                                                                 James Altucher
                                    Chris Brinkmeyer $lqmt.....to the mooon!
                                    1y            See more of Jason Bond
                                                                      1
                                                                         Picks on Facebook
                                             Joey Aten Hasn't done a thing lately                                    Recent Post by Page
                                             1y Log In                            1
                                                                                or                   Create New Account
                                                                                                                               Jason Bond Picks
                                             John Greer I'm ready, maybe a big announcement this                                 Yesterday at 1 30 PM
                                             month
                                                                                                          1                 Excuses are the quick solution that
https://www.facebook.com/JasonBondPicks/posts/1388497144565470?comment_tracking=%7B"tn"%3A"O"%7D                                                                       1/4


                                                                      Attachment H                                                       PX 4, 240
               Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 89 of 136

6/30/2019
                                          1y                                                                         Excuses are the quick solution that
                                                     Celebrate your successes, learn from... - Jason Bond Picks | Facebook
                                                                                                       1
                                                                                                                   never pay off.
                                          Jason Bond Picks It's come a long way since initial                                 98       7 Comments 20 Shares
                                          entry. Long‑term outlook is solid
                                          1y                                                           3
                                                                                                                                           Share
                                          Joey Aten Don't get me wrong , I own some and want it to
                                          move !!! Just haven't seen anything out of it !                                     Jason Bond Picks
                                          1y                                                                                 June 27 at 2 38 PM
                                          John Greer This stock has steadily moved up since my                        Today's $19K profit from some nice
                                          entry. Slow and steady. Nobody builds a new facility for                 swing trades puts me over $320K in 2019
                                          nothing or at least this CEO doesnt                                      ‑ all going to charity. This is why we do it!
                                          1y
                                                                                                                         74            10 Comments 4 Shares
                                          Jason Bond Picks I have a lot of faith in this company
                                          and their CEO. Normally I'm not in the market much for                                           Share
                                          longer term trades but this ones a keeper for me right now
                                          1y                                                           2
                                                                                                                              Jason Bond Picks
                                    Eric Rogers Yes!!!                                                                     June 6 at 4 30 PM
                                    1y               1
                                                                                                                      Go Boston Bruins
                                    Nadine Shuley Speers Jason the success you have made and                                  76       10 Comments 3 Shares
                                    the wisdom you have shared has made many of us believers in
                                    ourselves. God
                                    Bless you.                                                                                             Share
                                    1y                                                                 1
                                          Jason Bond Picks Really appreciate it!                                 English (US) · Español ·
                                          1y                                                                     Português (Brasil) · Français (France) ·
                                                                                                                 Deutsch
                                    Lincoln Williams That's great my good friend nice
                                    1y                                                 1                         Privacy · Terms · Advertising · Ad Choices ·
                                                                                                                 Cookies · More
                                    Greg Greenlee Congratulations                                                Facebook © 2019
                                    1y                              1

                                    Chris Mason Congratulations Jason, wise words indeed. God
                                    bless you man!
                                    1y                                                                 1
                                          Jason Bond Picks Appreciate it Chris!
                                          1y                                       1

                                    Bradley Reustle Jason is a great teacher and Mentor. He has
                                    help me see the vision of the stock market. Keep it up! Harvard,
                                    that is awesome bro!
                                    1y                                                                 2
                                          Jason Bond Picks Thanks for the kind words man!
                                          1y                                                   1

                                    David Clifford That's awesome good for you and this is great
                                    advice.
                                    1y                                                                 1
                                          Jason Bond Picks Thanks man!
                                          1y                                 1

                                    John Greer Congratulations
                                    1y                          1
                                          JasonSee
                                                Bondmore
                                                     Picks ofAppreciate
                                                              Jason Bondit John!Picks on Facebook
                                          1y
                                               Log InThat's awesome. Believeor...have faith in peace
                                    LB Karrie Brown                                              Create New Account
                                    health wealth and YOU WILL have it. I have learned so much from
                                    your teaching and your positive attitude
                                                                                                       1
https://www.facebook.com/JasonBondPicks/posts/1388497144565470?comment_tracking=%7B"tn"%3A"O"%7D                                                                   2/4


                                                                    Attachment H                                                     PX 4, 241
               Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 90 of 136

6/30/2019                                            Celebrate your successes, learn from... - Jason Bond Picks | Facebook
                                    1y
                                          Jason Bond Picks Very well said and happy to hear you
                                          are enjoying the service!!
                                          1y
                                    Stephen Beck Congratulations Jason, that's awesome, I bet your
                                    a great teacher...
                                    1y                                                               2
                                          Jason Bond Picks Appreciate it man!
                                          1y                                          1

                                    Graeme Cruise Congratulations Jason, that's a massive
                                    endorsement of your success.
                                    Graeme
                                    1y                                                                  1
                                          Jason Bond Picks It was amazing! Thanks Graeme!
                                          1y
                                    Jerry Wiley Hey like
                                    1y
                                    Pablo Goodie Well Said thank you for your encouraging words of
                                    wisdom, and the loin hearted teaching. Blessing upon blessings
                                    be yours.
                                    1y                                                               2
                                          Jason Bond Picks Always man! Same to you
                                          1y                                                 1

                                          Pablo Goodie Amen brother.
                                          1y                          2

                                    IamAgaba Siko Congratulations Jason Bond Picks, you deserve it
                                    1y                                                                  1
                                          Jason Bond Picks Thank you bud!!
                                          1y                                      1

                                    Jansen Shuler Congrats! That's awesome
                                    1y                                        1
                                          Jason Bond Picks Thanks man!
                                          1y
                                    Jonathan Rothenberg You ever get any losses? You only post
                                    about your wins. Let's hear about your losses. If you say you have
                                    no losses then we really know about you. Do you hedge?
                                    1y                                                                  1
                                          Jason Bond Picks Why don't you actually check my
                                          recent posts and see? I'm probably the only one out there
                                          who does post my losses, and included my biggest loss of
                                          the year too. Try and find someone else that does that.
                                          Also, members see every trade that I make, win or lose. I'm
                                          100% transparent and you can even email me and I'll send
                                          you all my past trades.
                                          1y
                                    Gary Tirohn Congratulations Jason!!!
                                    1y                                    2
                                              See more of Jason Bond Picks on Facebook
                                          Jason Bond Picks Thanks Gary!
                                          1y
                             Most Relevant is selected,                  or have been filteredCreate
                                                Log In so some comments may                      out. New Account

https://www.facebook.com/JasonBondPicks/posts/1388497144565470?comment_tracking=%7B"tn"%3A"O"%7D                                         3/4


                                                                  Attachment H                                               PX 4, 242
               Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 91 of 136

6/30/2019                                              Celebrate your successes, learn from... - Jason Bond Picks | Facebook




                                              See more of Jason Bond Picks on Facebook
                                              Log In                          or                 Create New Account


https://www.facebook.com/JasonBondPicks/posts/1388497144565470?comment_tracking=%7B"tn"%3A"O"%7D                                           4/4


                                                                    Attachment H                                               PX 4, 243
                 Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 92 of 136

6/23/2019           Jason Bond on Twitter: "Speaking at Harvard. Never thought it would happen, but through my passion for trading and educating, I made it a reality. Al…

                                                    Tweet                                                                                        Search Twitter
            Home                                     Jason Bond
                                                     @JasonBondPicks
            Explore                         Speaking at Harvard. Never thought it would happen, but
            Notifications
                                            through my passion for trading and educating, I made it a
                                            reality. Always believe.
            Messages
            Bookmarks
            Lists
            Profile
            More
                 Tweet


                                            8 20 PM · Aug 4, 2017 · Twitter Web Client
                                            9 Retweets 81 Likes


                                                     Ram Koza @RamKoza · Aug 4, 2017
                                                     Replying to @JasonBondPicks
                                                     Good job JB. Are we going to see your Harvard speech in MRM?                         Relevant people
                                                         1                           2
                                                                                                                                                   Jason Bond
                                                     Jason Bond @JasonBondPicks · Aug 5, 2017                                                      @JasonBondPicks
                                                     Yes of course!                                                                                Stock Trader ★ Teache
                                                                              1                                                                    Business Coach ★ Lear
                                                                                                                                                   $276K trading stocks in
                                                                                                                                                   jasonbondtraining.com
                                                     Les Sanga @eleutron2 · Sep 30, 2017
                                                     Replying to @JasonBondPicks
                                                     and to think someone labelled you a pump‑and‑dumper in a review.                     Trends for you
                                                                                                                                           Trending in New York
                                                                                                                                           Henry VIII
                                                     Jeffrey Rapson @jwrapson · Aug 5, 2017                                                1,086 Tweets
                                                     Replying to @JasonBondPicks
                                                     Many a fool has walked the halls.                                                     Trending in USA
                                                                                                                                           #BKFC6
                                                                                                                                           10.1K Tweets
                                                     Steven @scoump · Aug 4, 2017                                                          Trending in USA
                                                     Replying to @JasonBondPicks                                                           #DragonBallSuper
                                                     Any chance your going to make the video available?                                    4,035 Tweets
                                                         1                          2                                                      Trending in USA
                                                     Jason Bond @JasonBondPicks · Aug 5, 2017                                              Rosenthal
                                                     Yes, as soon as I have it!                                                            Trending with: Trevor Rosentha
                                                                                                                                           Trending in New York
                                                                                                                                           Boone
https://twitter.com/JasonBondPicks/status/893627850917654532                                                                                                           1/2


                                                                          Attachment H                                                     PX 4, 244
                 Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 93 of 136

6/23/2019
                                                                                                                                           Boone
                    Jason Bond on Twitter: "Speaking at Harvard. Never thought it would happen, but through my passion for trading and educating, I made it a reality. Al…

                                                     Eric McCullough @OriginalEricMc · Aug 4, 2017                                         3,418 Search
                                                                                                                                                 Tweets Twitter
                                                     Replying to @JasonBondPicks                                                           Show more
                                                     Proud of you JB
            Home                                         1                         1
                                                                                                                                          Terms Privacy policy Cookies
            Explore                                  Jason Bond @JasonBondPicks · Aug 5, 2017                                             More © 2019 Twitter, Inc.
                                                     Thanks Eric!
            Notifications
                                                     Adam Brightman @BrightmanAdam · Aug 4, 2017
            Messages                                 Replying to @JasonBondPicks
                                                     You did the work to get there. I hope you took it all in.
            Bookmarks                                    1                             1
                                                     Jason Bond @JasonBondPicks · Aug 4, 2017
            Lists                                    Thanks man! It was an amazing experience. Definitely didn't waste a second
                                                     of it!
            Profile
                                                     Cheri Duncan‑Hubert @SassyTexan60 · Sep 15, 2017
            More                                     Replying to @JasonBondPicks
                                                     About as a big a deal as Madoff....
                                                                                       1
                 Tweet
                                                     Josh Dietz @Risethepeople · Feb 1
                                                     Replying to @JasonBondPicks
                                                     Scumbag




https://twitter.com/JasonBondPicks/status/893627850917654532                                                                                                           2/2


                                                                          Attachment H                                                     PX 4, 245
                 Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 94 of 136

6/23/2019           Jason Bond on Twitter: "If u don't believe in urself who will? From -$250k in debt to a multi-millionaire speaking @ Harvard biz school 6 years later. D…

                                                     Tweet                                                                                         Search Twitter
            Home                                      Jason Bond
                                                      @JasonBondPicks
            Explore                          If u don't believe in urself who will? From ‑$250k in debt to
            Notifications
                                             a multi‑millionaire speaking @ Harvard biz school 6 years
                                             later. Dream big!
            Messages
            Bookmarks
            Lists
            Profile
            More
                 Tweet
                                                Jason Bond
                                             6 30 AM · Aug 18, 2017 · Twitter Web Client
                                             6 Retweets 39 Likes

                                                                                                                                            Relevant people
                                              This Tweet is unavailable                                                                             Jason Bond
                                                                                                                                                    @JasonBondPicks
                                                      Ian L George @ianlgeorge · Aug 18, 2017                                                       Stock Trader ★ Teache
                                                                                                                                                    Business Coach ★ Lear
                                                      Replying to @JasonBondPicks                                                                   $276K trading stocks in
                                                      Congratulations Jason. I would welcome an opportunity to meet you soon.                       jasonbondtraining.com
                                                          1
                                                      Newman @RealNewmann · Oct 30, 2017
                                                                                                                                            Trends for you
                                                      tradingschools.org/reviews/jason‑…                                                    Trending in New York
                                                      investigate this fraud @Harvard @HarvardHBS @FortWorth_SEC                            Henry VIII
                                                                                                                                            1,086 Tweets
                                                                                                                                            Trending in USA
                                                                                                                                            #BKFC6
                                                                                                                                            10.1K Tweets
                                                                                                                                            Trending in USA
                                                                                                                                            #DragonBallSuper
                                                                                                                                            4,035 Tweets
                                                                                                                                            Trending in USA
                                                                                                                                            Rosenthal
                                                                                                                                            Trending with: Trevor Rosentha
                                                                                                                                            Trending in New York
                                                       Jason Bond Picks: Millionaire Roadmap? Or Pathway to Financial Disast…               Boone
                                                       Curious about Jason Bond Picks and his so‑called Millionaire Roadmap?                3,418 Tweets
                                                       Before you shell out $10k to learn the secrets of penny stock day …
                                                         tradingschools.org                                                                 Show more

https://twitter.com/JasonBondPicks/status/898492281291919364                                                                                                             1/2


                                                                           Attachment H                                                      PX 4, 246
                 Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 95 of 136

6/23/2019           Jason Bond on Twitter: "If u don't believe in urself who will? From -$250k in debt to a multi-millionaire speaking @ Harvard biz school 6 years later. D…
                                                                                                                                            Terms Privacy policy Cookies
                                                                                                                                            More Search Twitter
                                                                                                                                                    © 2019 Twitter, Inc.
            Home
            Explore
            Notifications
            Messages
            Bookmarks
            Lists
            Profile
            More
                 Tweet




https://twitter.com/JasonBondPicks/status/898492281291919364                                                                                                             2/2


                                                                           Attachment H                                                      PX 4, 247
Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 96 of 136




                             ATTACHMENT I




                                                          PX 4, 248
                 Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 97 of 136

6/3/2020                                                        Gmail - Jason Bond's use of Harvard Trademark and Logo



                                                                                                              Bruno Roy



  Jason Bond's use of Harvard Trademark and Logo
  Harvard Trademark Program <trademark_program@harvard.edu>                                                                    Wed, Jul 10, 2019 at 8:49 AM
  To:


    Dear Bruno,



    We have now had a chance to review this matter and can confirm that (i) Jason Bond has never been affiliated with
    Harvard University, (ii) he has never been invited to speak at Harvard University, and (iii) the shield logo used in
    connection with his “speech” is not a Harvard University trademark. The event that Mr. Bond refers to appears to have
    been held at the Harvard Faculty Club, which merely involved the rental of space at that location for use by a
    company/individual unaffiliated with Harvard.



    Regards,

    Gary



    Gary Cahill | Trademark Program Administrator, Harvard Trademark Program

    Office of the Provost | Harvard University | Office: 617.496.8755

    http://www.trademark.harvard.edu/



    Notice: This email, and any attachments it may contain, is intended for the individual or entity named above and may constitute a privileged and confidential
    communication. If you are not the intended recipient, please do not read, forward, copy, use, or disclose this message. In addition, please notify the sender by
    replying to this email, and then delete the message from your system. Thank you.




    From: Harvard Trademark Program
    Sent: Monday, July 01, 2019 11:32 AM
    To:
    Subject: FW: FW: Jason Bond's use of Harvard Trademark and Logo



    Dear Bruno,



    Thank you for your additional email which we will be sure to review. If we have any questions, we will follow up with you.



    Regards,
    Gary



    Gary Cahill | Trademark Program Administrator, Harvard Trademark Program

    Office of the Provost | Harvard University | Office: 617.496.8755
https://mail.google.com/mail/u/0?ik=77ce2f7eb3&view=pt&search=all&permmsgid=msg-f%3A1638675764659839753&dsqt=1&simpl=msg-f%3A1638675764659…                            1/4


                                                                         Attachment I                                                    PX 4, 249
                 Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 98 of 136

6/3/2020                                                        Gmail - Jason Bond's use of Harvard Trademark and Logo
    http://www.trademark.harvard.edu/



    Notice: This email, and any attachments it may contain, is intended for the individual or entity named above and may constitute a privileged and confidential
    communication. If you are not the intended recipient, please do not read, forward, copy, use, or disclose this message. In addition, please notify the sender by
    replying to this email, and then delete the message from your system. Thank you.




    From: Bruno Roy
    Sent: Monday, July 01, 2019 7:02 AM
    To: Harvard Trademark Program <trademark_program@harvard.edu>
    Subject: Re: FW: Jason Bond's use of Harvard Trademark and Logo



    Hi Gary,



    I hope you and your office had a great weekend.



    I'm following up because upon doing a further review of Jason Bond, I have found 2 additional outlets that he is using to
    falsely promote affiliation with Harvard.



    The first is on https://ragingbull.com/ where members pay $2,999 annually hoping to get an edge on the stock market by
    paying Jason Bond for video lessons, daily watch lists, and real-time trade alerts through text and e-mail. On 6 of the daily
    watch lists from July 2017 through January 2018, I identified instances where Jason promoted his "invitation" to speak at
    Harvard Business School to his paying members. In the attached PDF's I've highlighted the references to Harvard to
    make your review easier. The daily watch list part of this annual subscription is promoted under step 2 of the Jason Bond
    Picks 3 Step Process at https://www.jasonbondpicks.com/. Please note that because this is a website for paid members
    only I cannot provide direct URLs.



    The second is 2 posts and 1 video on his Facebook page https://www.facebook.com/JasonBondPicks/. They 2 posts are
    very similar to the Twitter posts that I already shared and the video was of his 5:56 minute speech to what he falsely
    claims was Harvard Business School. The video on Facebook was deleted but re-uploaded by someone who critiques
    online trading schools. I also have a copy saved offline.

    1. https://www.facebook.com/JasonBondPicks/posts/1383335181748333?comment_
    tracking=%7B%22tn%22%3A%22O%22%7D

    2. https://www.facebook.com/JasonBondPicks/posts/1388497144565470?comment_
    tracking=%7B%22tn%22%3A%22O%22%7D

    3. https://www.facebook.com/JasonBondPicks/videos/1400093820072469/ (re-uploaded at https://tradingschools.pro/
    reviews/jason-bond-picks-millionaire-roadmap-or-pathway-to-financial-disaster/)



    Like I mentioned in the first e-mail I sent, my disabled mother lost $6K subscribing to Jason Bond's fraud. I am trying to
    help her dispute the most recent automatic subscription renewal on her credit card which she did not authorize. She has
    schizophrenia, has never earned more than $30K per year in her lifetime, and is caring for my 2 grandparents so an
    amount like this is a lot to her. If your office can confirm that Jason Bond's claim of affiliation with Harvard is a lie this
    would help my mother's credit card dispute tremendously.



    If you have any questions do feel free to let me know. Thanks again so much.




https://mail.google.com/mail/u/0?ik=77ce2f7eb3&view=pt&search=all&permmsgid=msg-f%3A1638675764659839753&dsqt=1&simpl=msg-f%3A1638675764659…                            2/4


                                                                         Attachment I                                                    PX 4, 250
Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 99 of 136




                           Attachment I                   PX 4, 251
              Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 100 of 136

6/3/2020                                               Gmail - Jason Bond's use of Harvard Trademark and Logo
           By way of introduction, my name is Bruno Roy and I wanted to reach out about a fraudulent get-rich-quick-scheme
           run by Jason Bond (real name Jason Kowalik per the attached background check). Jason advertises that he was
           personally invited to speak at Harvard Business School at the “Business Expert Forum". He uses this claim and
           others to inflate his credibility and maintain a false persona that he is a stock market expert in order to get
           unsuspecting people to spend thousands of dollars subscribing to his service at RagingBull.com and
           JasonBondPicks.com. The full 5:56 minute video where he speaks at the “Entrepreneurship Students Club of
           Harvard Business School Business Expert Forum at Harvard Faculty Club” can be seen in the article
           here:      https://tradingschools.pro/reviews/jason-bond-picks-millionaire-roadmap-or-pathway-to-financial-disaster/.
           Jason’s Tweets about his “speech” at Harvard can be seen here: https://twitter.com/search?
           lang=en&q=harvard%20(from%3Ajasonbondpicks)&src=typed_query. I also attached the Tweets in a PDF for
           convenience.



           In the Trading Schools article above the author mentions that he talked to your office and that the Harvard logo in
           Jason’s speech was fake. Can you confirm that Jason Bond has never been affiliated with Harvard, has never been
           invited to speak at Harvard, and that the Harvard trademark used in his speech was a fake?



           My disabled mother lost $6K subscribing to this fraud and a lot more on top of that in trading stocks that were
           recommended to subscribers. I am going to contact the appropriate authorities about Jason Bond and talking to you
           or someone who helps you in overseeing Harvard’s trademarks would be helpful in putting together what I am going
           to send to them.



           I’d be more than happy to do a phone call with you to discuss this if that would be better for you, just let me know.



           Sincerely,

           Bruno Roy




     6 attachments
           Jason Bond Daily Watch List, 9-26-2017.pdf
           251K
           Jason Bond Daily Watch List, 8-18-2017.pdf
           526K
           Jason Bond Daily Watch List, 8-22-2017.pdf
           482K
           Jason Bond Daily Watch List, 1-4-2018.pdf
           246K
           Jason Bond Daily Watch List, 7-28-2017.pdf
           65K
           Jason Bond Daily Watch List, 7-31-2017.pdf
           212K




https://mail.google.com/mail/u/0?ik=77ce2f7eb3&view=pt&search=all&permmsgid=msg-f%3A1638675764659839753&dsqt=1&simpl=msg-f%3A1638675764659…   4/4


                                                               Attachment I                                           PX 4, 252
Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 101 of 136




                             ATTACHMENT J




                                                           PX 4, 253
                                        Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 102 of 136

1/14/2020                                                                https://concord.app.bbb.org/complaint/view/16068569/c/m3xy2v/?res=n




                  Better Business Bureau®



  BBB CASE#: 16068569
  ***If you have information you would like to provide regarding this complaint, need to upload a document, or need to
  change your previous response, click here. ***

  Note: If there are any attached documents, they can be found in the "Activity" section as clickable links, or at the
  bottom of this page under, "All attachments for this complaint".
     Complaint filed
                     Marie Roy (More)
                by:
     Complaint filed
                     Raging Bull LLC (More)
          against:

                                                                                                  Activity
                              Date                           Activity                                                                 Description

                                                                                (The consumer indicated he/she DID NOT accept the response from the business.)
                                                                                Hello Michael,

                                                                                I would be pleased to accept your refund offer and will consider this resolved once that is done. What
                       01/14/2020         Received Consumer Rebuttal            e-mail and/or phone number can I reach you at? You can reach me at                                as
                                                                                well.

                                                                                I look forward to closing this matter with your assistance here.


                                          Forward Business response to
                       01/14/2020
                                          Consumer

                                                                                Marie,

                                                                                I would love to settle your complaint at your nearest convenience. Let me know when we might be able
                                                                                to get on a call to discuss what we can do for you. Typically we don't offer refunds as our services are
                                                                                advertised as non refundable. But I do understand that you did not wish to renew the service, so in
                                                                                good faith I'm willing to make an exception. I'd be happy to honor a refund for the inconvenience of the
                                                                                Auto renewal. I'm not sure if this might interest you, but I'd also be willing to offer you a full year of
                       01/13/2020         Receive Business Response             our ELITE program which is our all inclusive subscription so you can try our entire catalogue of services
                                                                                and find what is best for you. Let me know when would be a good time for us to get on a call and I'll
                                                                                make sure to reach out. Look forward to resolving your issue with you.

https://concord.app.bbb.org/complaint/view/16068569/c/m3xy2v/?res=n                                                                                                                      1/3


                                                                                       Attachment J                                                                   PX 4, 254
                                        Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 103 of 136

1/14/2020                                                                 https://concord.app.bbb.org/complaint/view/16068569/c/m3xy2v/?res=n
                                                                                 Pleasure,

                                                                                 Michael


                                          No Response from Business re:
                       01/10/2020
                                          Consumer Rebuttal
                                          Forward Consumer Rebuttal to
                       12/30/2019
                                          Business
                       12/30/2019         ReOpen the Complaint

                                                                                 ***Document Attached***
                                                                                 This complaint to Raging Bull LLC has still not been resolved and they must offer me a refund. I did
                                                                                 turn off auto-renewal in early 2018 per my phone calls with their customer service. After they went
                                                                                 ahead and charged my credit card without authorization I disputed this charge as fraudulent and filed a
                                                                                 police report. As previously stated, they did not disagree with me when I said "I understand the MRM is
                                                                                 only 1 year" in the month leading up to their unauthorized auto-renewal despite them having ample
                                                                                 opportunity to notify me in advance. Their website also didn't give me the ability to remove my credit
                                                                                 card information per the screenshots I provided. As further proof that Raging Bull LLC knew I had
                                                                                 cancelled my auto-renewal to Millionaire Roadmap, I've attached an e-mail from December 4th, 2018
                                                                                 of them trying to get me to upgrade to Millionaire Roadmap. Why would I get an e-mail like this unless
                                                                                 they knew I had already cancelled?

                                                                                 Earlier in 2019, Raging Bull LLC has also completely closed the Petra's Picks service that I had "lifetime
                                                                                 access" to per their customer service. Raging Bull LLC must offer me a refund here because I was
                                                                                 charged for the entire year upfront and they closed this service well before the year ended. The closure
                                                                                 of the Petra's Picks service can be found here: https://www.petrapicks.com/. An archived version of
                                                                                 what the website looked like earlier in the year can be found here:
                                                                                 https://web.archive.org/web/20190130191926/https://www.petrapicks.com/

                                                                                 The "third party" Raging Bull LLC is referring to is the credit card dispute I filed. I appealed this dispute
                                                                                 ruling to the credit card company's Regulator and their investigation found that numerous laws were
                                                                                 broken in how the credit card company handled my dispute. This was not a consensual purchase as I
                                                                                 had already cancelled it in early 2018.

                                                                                 Lastly, since Michael didn't address any of numerous quality concerns I noticed with Raging Bull LLC, I'll
                                                                                 repeat them below:
                                                                                 Despite Jason Bond Picks and Raging Bull LLC having sent me over 1,500 e-mails, not once did they
                                                                                 send me any heads up about an upcoming renewal charge to my credit card.
                                                                                 When I tried, it wasn't possible to remove my credit card information from the Raging Bull LLC website
                                                                                 when I logged in. Despite this, they keep all the billing information that they have on you readily
                                                                                 available to themselves. It seems like they do not want members to know what credit cards they can
  Complaint status:
                                                                                 charge on at any given time. I have screenshots that prove this.
                                                                                 Jason Bond's real name appears to be Jason Kowalik per a background check that I ran. Is he using the
                                                                                 last name "Bond" for marketing purposes?
                                                                                 Jason Bond falsely claimed that he was invited to speak at Harvard Business School and promoted this
                                          Received Consumer Rebuttal
                       12/24/2019                                                lie on social media such as Facebook and Twitter as well as to his paying subscribers on Jason Bond
                                                                                 Picks. In at least 6 of the Jason Bond Daily Watch List posts that are part of the paid subscription to
                                                                                 https://www.jasonbondpicks.com/, Jason Bond lied to his paying subscribers by claiming that Harvard
                                                                                 Business School invited him to speak on campus. Jason Bond has never received an official invitation to
                                                                                 speak at Harvard and falsely claims this to lure in potential subscribers as well as retaining the current
                                                                                 subscribers. This lie and the deleted Facebook video of the "speech" that Jason Bond gave at what he
                                                                                 claimed to be Harvard Business School can be viewed here:
                                                                                 https://www.tradingschools.org/reviews/jason-bond-millionaire-roadmap/. I contacted the Harvard
                                                                                 Trademark Program Administrator and confirmed the following: (i) Jason Bond has never been affiliated
                                                                                 with Harvard University, (ii) he has never been invited to speak at Harvard University, and (iii) the
                                                                                 shield logo used in connection with his "speech" is not a Harvard University trademark. Jason Bond has
                                                                                   i   d l t d f            t H      df     hi     i l    di        b tIh        ll f th         h t     d
https://concord.app.bbb.org/complaint/view/16068569/c/m3xy2v/?res=n                                                                                                                         2/3


                                                                                        Attachment J                                                                       PX 4, 255
                                        Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 104 of 136

1/14/2020                                                                https://concord.app.bbb.org/complaint/view/16068569/c/m3xy2v/?res=n
                                                                                  since deleted references to Harvard from his social media pages but I have all of the screenshots and
                                                                                  videos to prove this.
                                                                                  Despite Jason Bond's service being investment advice, neither him nor the other "millionaire traders
                                                                                  and experts" on Raging Bull LLC's website (URL: https://ragingbull.com/our-experts/) are registered
                                                                                  with FINRA's BrokerCheck (URL: https://brokercheck.finra.org/) or the SEC's Investment Adviser Public
                                                                                  Disclosure database (URL: https://www.adviserinfo.sec.gov/). Both of these outlets allow consumers to
                                                                                  research investment advisors and their firms.
                                                                                  Petra Hess, who runs Petra's Picks which is another service bundled into the subscription to Jason Bond
                                                                                  Picks, has a criminal history in Canada according to numerous media reports. She was arrested in 2012
                                                                                  and charged with four counts of Fraud Over $5,000 and one count of Possession of Proceeds of Crime
                                                                                  per an article by the The Hamilton Spectator (URL: https://www.thespec.com/news-story/2263632-
                                                                                  burlington-woman-charged-in-700-000-fraud-case/). A detailed news report about the arrest along
                                                                                  with a mugshot can be seen courtesy of the CHCH TV station here: https://www.chch.com/burlington-
                                                                                  woman-charged-in-700k-fraud/. CHCH TV Reporter Scot Urquhart described Petra's behavior as a
                                                                                  "cold, criminal act".
                                                                                  Despite Raging Bull's website (URL: https://ragingbull.com/webinar-registration/petra/) claiming that
                                                                                  Petra Hess is "a millionaire trader" and despite the Petra's Picks website (URL:
                                                                                  https://www.petrapicks.com/) claiming that she was a self-made millionaire by the age of 25, I was
                                                                                  able to obtain court documents filed with the Ontario Superior Court of Justice indicate that she only
                                                                                  had several hundred thousand dollars to her name (all in Canadian Dollars). It should be noted that this
                                                                                  court document filing took place after she was arrested on four counts of Fraud Over $5,000 and one
                                                                                  count of Possession of Proceeds of Crime. News reports indicate that the company she allegedly stole
                                                                                  from was short $700,000 so it is possible that the majority of the money she has in her account was
                                                                                  stolen by her.


                       10/28/2019         Case closed - Assumed RESOLVED
                                          Inform Bus no Response from Cons -
                       10/28/2019
                                          Closed Answered
                                          No Consumer Response- Assumed
                       10/28/2019
                                          Resolved with Letter
                                          Forward Business response to
                       10/15/2019
                                          Consumer

                                                                               Hello Marie,

                                                                               Michael with RagingBull.com . I went ahead and reviewed your Account to see what I might be able to
                                                                               assist you with. After reviewing your Account I see that you didn't request to turn off your subscription
                                                                               until after the renewal had already been processed. We advertise all of our Products as Auto-renewing
                                                                               and you had a year to decide whether you wanted to do so or not. I was able to also find that you
                                                                               disputed this charge as fraudulent. That again is not the case and a Third party ruled in our favor, that
                       10/14/2019         Receive Business Response            this was in fact a consensual purchase and the renewal fee was in fact advertised when purchased. If
                                                                               there is anything else we might be able to assist with please let me know, but at the moment we would
                                                                               not be able to pursue a refund of your Account. Thanks.




                ©c2020, International Association of Better Business Bureaus, Inc., separately incorporated Better Business Bureau
                   organizations in the US, Canada and Mexico and BBB Institute for Marketplace Trust, Inc. All rights reserved.




https://concord.app.bbb.org/complaint/view/16068569/c/m3xy2v/?res=n                                                                                                                        3/3


                                                                                     Attachment J                                                                     PX 4, 256
Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 105 of 136




                            ATTACHMENT K




                                                           PX 4, 257
                                Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 106 of 136
Year       Broker          Gains/Losses   Minimum Losses    Stock & Options Trades attributable to Raging Bull LLC
                                          Attributable to
                                          Raging Bull LLC

2017       Apex Clearing   -$4,677.17     -$1,589.34        Stocks
                                                            -AcelRx Pharmaceuticals Inc $ACRX, bought on various dates then sold on 10/17/2017 for a
                                                            total loss of $95.17. This stock/trade idea was mentioned in 8 Raging Bull e-mail
                                                            communications between 9/13/2017 and 4/3/2018.
                                                            -Agile Therapeutics Inc $AGRX, bought on various dates then sold on 12/29/2017 for a total loss
                                                            of $557.80. This stock/trade idea was mentioned in 16 Raging Bull e-mail communications
                                                            between 11/21/2017 and 8/2/2019.
                                                            -Calithera Biosciences Inc $CALA, bought on various dates then sold on various dates for a total
                                                            loss of $55.88. This stock/trade idea was mentioned in 7 Raging Bull e-mail communications
                                                            between 4/3/2017 and 5/21/2019.
                                                            -Helios and Matheson Analytics Inc $HMNY, bought on various dates then sold on various dates
                                                            for a total loss of $139.36. This stock/trade idea was mentioned in 71 Raging Bull e-mail
                                                            communications between 11/6/2017 and 6/20/2018.
                                                            -Inovio Pharmaceuticals Inc $INO, bought on various dates then sold on various dates for a total
                                                            loss of $56.25. This stock/trade idea was mentioned in 11 Raging Bull e-mail communications
                                                            between 7/17/2017 and 3/8/2018.
                                                            -ShiftPixy Inc $PIXY, bought on various dates then sold on various dates for a total loss of
                                                            $202.09. This stock/trade idea was mentioned in 13 Raging Bull e-mail communications between
                                                            8/8/2017 and 1/11/2019.
                                                            -Xunlei Ltd $XNET, bought on various dates then sold on various dates for a total loss of
                                                            $482.79. This stock/trade idea was mentioned in 16 Raging Bull e-mail communications between
                                                            11/15/2017 and 2/20/2019.
2017       TD Ameritrade   -$105,703.02   -$50,905.68       Stocks
                                                            -$ADOM, bought on 9/22/2017 then sold on 9/26/2017 for a total loss of $562.58. This
                                                            stock/trade idea was mentioned in 23 Raging Bull e-mail communications between 8/8/2017 and
                                                            7/1/2018.
                                                            -$FOLD, bought on 9/21/2017 then sold on 9/21/2017 for a total loss of $49.48. This stock/trade
                                                            idea was mentioned in 9 Raging Bull e-mail communications between 12/27/2016 and 8/2/2019.
                                                            -$AUPH, bought on various dates then sold on various dates for a total loss of $114.69. This
                                                            stock/trade idea was mentioned in 3 Raging Bull e-mail communications between 2/14/2017 and
                                                            3/7/2018.
                                                            -$CSX, bought on 4/20/2018 then sold on 4/21/2017 for a total loss of $146.79. This stock/trade
                                                            idea was mentioned in 7 Raging Bull e-mail communications between 4/3/2017 and 5/21/2019.
                                                            -$CLVS, bought on various dates then sold on various dates for a total loss of $4,936.46. This
                                                            stock/trade idea was mentioned in 19 Raging Bull e-mail communications between 4/3/2017 and
                                                            1/27/2019.
                                                            $CBAY, bought on various dates then sold on various dates for a total loss of $122.62. This
                                                            stock/trade idea was mentioned in 11 Raging Bull e-mail communications between 8/23/2017
                                                            and 7/9/2018.

                                                                       1
       
                                                                Attachment K                                                          PX 4, 258
                        Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 107 of 136
Year       Broker   Gains/Losses   Minimum Losses    Stock & Options Trades attributable to Raging Bull LLC
                                   Attributable to
                                   Raging Bull LLC

                                                     -$TZA, bought on 7/6/2017 then sold on 7/6/2017 for a total loss of $142.44. This stock/trade
                                                     idea was mentioned in 3 Raging Bull e-mail F15communications between 3/31/2017 and
                                                     2/6/2018.
                                                     -$ECYT, bought on 12/4/2017 then sold on 12/4/2017 for a total loss of $278.17. This
                                                     stock/trade idea was mentioned in 6 Raging Bull e-mail communications between 7/7/2017 and
                                                     7/5/2018.
                                                     -$FRED, bought on 9/8/2017 then sold on 9/13/2017 for a total loss of $39.26. This stock/trade
                                                     idea was mentioned in 38 Raging Bull e-mail communications between 1/24/2017 and
                                                     4/15/2019.
                                                     -$GBT, bought on various dates then sold on various dates for a total loss of $2,472.54. This
                                                     stock/trade idea was mentioned in 5 Raging Bull e-mail communications between 10/26/2016
                                                     and 6/13/2019.
                                                     -$GPRO, bought on various dates then sold on various dates for a total loss of $109.93. This
                                                     stock/trade idea was mentioned in 6 Raging Bull e-mail communications between 9/8/2017 and
                                                     9/6/2018.
                                                     -$HMNY, bought on various dates then sold on various dates for a total loss of $3,501.89. This
                                                     stock/trade idea was mentioned in 71 Raging Bull e-mail communications between 11/6/2017
                                                     and 6/20/2018.
                                                     -$HRTX, bought on 11/9/2017 then sold on 11/10/2017 for a total loss of $49.94. This
                                                     stock/trade idea was mentioned in 16 Raging Bull e-mail communications between 9/25/2017
                                                     and 10/30/2017.
                                                     -$IOVA, bought on various dates then sold on various dates for a total loss of $1,153.14. This
                                                     stock/trade idea was mentioned in 8 Raging Bull e-mail communications between 10/16/2017
                                                     and 11/6/2017.
                                                     -$KITE, bought on various dates then sold on various dates for a total loss of $6,009.83. This
                                                     stock/trade idea was mentioned in 2 Raging Bull e-mail communications on 2/10/2017 and
                                                     3/4/2017.
                                                     -$LFIN, bought on various dates then sold on 12/18/2017 for a total loss of $17,282.27. This
                                                     stock/trade idea was mentioned in 14 Raging Bull e-mail communications between 12/20/2017
                                                     and 4/6/2018.
                                                     -$MGTI, bought on various dates then sold on various dates for a total loss of $97.58. This
                                                     stock/trade idea was mentioned in 3 Raging Bull e-mail communications between 8/31/2017 and
                                                     4/15/2019.
                                                     -$MARA, bought on various dates then sold on various dates for a total loss of $4,304.47. This
                                                     stock/trade idea was mentioned in 24 Raging Bull e-mail communications between 9/1/2017 and
                                                     4/15/2019.
                                                     -$MYO, bought on various dates then sold on various dates for a total loss of $634.94. This
                                                     stock/trade idea was mentioned in 20 Raging Bull e-mail communications between 7/11/2017
                                                     and 7/18/2018.

                                                                2
       
                                                         Attachment K                                                         PX 4, 259
                                Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 108 of 136
Year       Broker          Gains/Losses   Minimum Losses    Stock & Options Trades attributable to Raging Bull LLC
                                          Attributable to
                                          Raging Bull LLC

                                                            -$NAKD, bought on 2/3/2017 then sold on 2/3/2017 for a total loss of $324.19. This stock/trade
                                                            idea was mentioned in 7 Raging Bull e-mail communications between 2/7/2017 and 6/20/2018.
                                                            -$NLNK, bought on various dates then sold on various dates for a total loss of $775.22. This
                                                            stock/trade idea was mentioned in 24 Raging Bull e-mail communications between 9/8/2017 and
                                                            4/1/2019.
                                                            -$COOL, bought on various dates then sold on various dates for a total loss of $2,500.70. This
                                                            stock/trade idea was mentioned in 4 Raging Bull e-mail communications between 9/1/2017 and
                                                            4/3/2018.
                                                            -$PULM, bought on various dates then sold on various dates for a total loss of $564.10. This
                                                            stock/trade idea was mentioned in 21 Raging Bull e-mail communications between 1/26/2017
                                                            and 4/2/2019.
                                                            -$SNES, bought on various dates then sold on various dates for a total loss of $2,518.16. This
                                                            stock/trade idea was mentioned in 10 Raging Bull e-mail communications between 1/1/2018 and
                                                            6/11/2018.
                                                            -$SRAX, bought on 11/28/2017 then sold on 11/28/2017 for a total loss of $189.95. This
                                                            stock/trade idea was mentioned in 5 Raging Bull e-mail communications between 10/10/2017
                                                            and 2/15/2018.
                                                            -$VERI, bought on various dates then sold on various dates for a total loss of $542.81. This
                                                            stock/trade idea was mentioned in 95 Raging Bull e-mail communications between 11/15/2017
                                                            and 4/3/2019.
                                                            -$VRAY, bought on 7/11/2017 then sold on 7/11/2017 for a total loss of $1,129.96. This
                                                            stock/trade idea was mentioned in 4 Raging Bull e-mail communications between 2/28/2017 and
                                                            7/11/2019.
                                                            -$WKHS, bought on various dates then sold on 6/21/2017 for a total loss of $255.65. This
                                                            stock/trade idea was mentioned in 4 Raging Bull e-mail communications between 7/13/2017 and
                                                            9/4/2018.
                                                            -$GLBS, bought on 4/10/2017 then sold on 4/10/2017 for a total loss of $95.92. This stock/trade
                                                            idea was mentioned in 4 Raging Bull e-mail communications between 1/27/2017 and 3/28/2019.
2018       Apex Clearing   -$1,920.57     -$8,928.91        Stocks
                                                            -Cronos Group Inc $CRON, bought on various dates then sold on various dates for a total loss of
                                                            $61.28. This stock/trade idea was mentioned in 41 Raging Bull e-mail communications between
                                                            3/19/2018 and 8/2/2019.
                                                            -Gevo Inc $GEVO, bought on various dates then sold on 6/21/2018 for a total loss of $53.20.
                                                            This stock/trade idea was mentioned in 32 Raging Bull e-mail communications between 8/3/2016
                                                            and 6/20/2018.
                                                            -Helios and Matheson Analytics Inc $HMNY, bought on various dates then sold on 1/10/2018
                                                            for a total loss of $118.89. This stock/trade idea was mentioned in 71 Raging Bull e-mail
                                                            communications between 11/6/2017 and 6/20/2018.
                                                            -Inpixon $INPX, bought on 2/12/2018 then sold on 2/13/2018 for a total loss of $73.52. This

                                                                       3
       
                                                                Attachment K                                                          PX 4, 260
                        Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 109 of 136
Year       Broker   Gains/Losses   Minimum Losses    Stock & Options Trades attributable to Raging Bull LLC
                                   Attributable to
                                   Raging Bull LLC

                                                     stock/trade idea was mentioned in 23 Raging Bull e-mail communications between 1/9/2018 and
                                                     7/18/2018.
                                                     -Longfin Corp $LFIN, bought on various dates then sold on 4/3/2018 for a total loss of $92.26.
                                                     This stock/trade idea was mentioned in 14 Raging Bull e-mail communications between
                                                     12/20/2017 and 4/6/2018.
                                                     -Warrior Met Coal Inc $HCC, bought on various dates then sold on 4/25/2018 for a total loss of
                                                     $34.54. This stock/trade idea was mentioned in 2 Raging Bull e-mail communications on
                                                     3/18/2018 and 7/16/2018.
                                                     -Zion Oil & Gas, Inc. $ZN, bought on various dates then sold on various dates for a total loss of
                                                     $51.07. This stock/trade idea was mentioned in 24 Raging Bull e-mail communications between
                                                     7/19/2017 and 3/28/2019.
                                                     -Smart Global Holdings Inc $SGH, bought on various dates then sold on various dates for a total
                                                     loss of $59.37. This stock/trade idea was mentioned in 8 Raging Bull e-mail communications
                                                     between 3/15/2018 and 1/27/2019.

                                                     Options
                                                     '-$PEP Put, bought on 7/9/2018 then sold or expired on 7/10/2018 for a total loss of $88.02. This
                                                     stock/option/trade idea was mentioned in 6 Raging Bull e-mail communications between
                                                     8/14/2017 and 1/18/2019.
                                                     -$FSLR Put and Call, bought on various dates then sold or expired on various dates for a total
                                                     loss of $118.02. This stock/option/trade idea was mentioned in 20 Raging Bull e-mail
                                                     communications between 11/26/2017 and 4/10/2019.
                                                     -$FB Call, bought on various dates then sold or expired on various dates for a total loss of
                                                     $790.04. This stock/option/trade idea was mentioned in 49 Raging Bull e-mail communications
                                                     between 7/17/2017 and 6/3/2019.
                                                     -$GLMD Call, bought on various dates then sold or expired on various dates for a total loss of
                                                     $225.04. This stock/option/trade idea was mentioned in 7 Raging Bull e-mail communications
                                                     between 6/12/2018 and 6/15/2018.
                                                     -$MAR Call and Put, bought on 8/6/2018 then sold or expired on various dates for a total loss of
                                                     $205.02. This stock/option/trade idea was mentioned in 53 Raging Bull e-mail communications
                                                     between 10/14/2017 and 3/29/2019.
                                                     -$ROKU Put, bought on 8/8/2018 then sold or expired on 8/10/2018 for a total loss of $156. This
                                                     stock/option/trade idea was mentioned in 82 Raging Bull e-mail communications between
                                                     10/14/2017 and 6/16/2019.
                                                     -$SNAP Call and Put, bought on 8/6/2018 then sold or expired on 8/10/2018 for a total loss of
                                                     $150.02. This stock/option/trade idea was mentioned in 25 Raging Bull e-mail communications
                                                     between 9/24/2017 and 6/13/2019.
                                                     -$WWE Call, bought on 10/5/2018 then sold or expired on 10/8/2018 for a total loss of $55.02.
                                                     This stock/option/trade idea was mentioned in 57 Raging Bull e-mail communications between

                                                                4
       
                                                         Attachment K                                                            PX 4, 261
                        Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 110 of 136
Year       Broker   Gains/Losses   Minimum Losses    Stock & Options Trades attributable to Raging Bull LLC
                                   Attributable to
                                   Raging Bull LLC

                                                     3/26/2018 and 6/5/2019.
                                                     -$BIDU Call, bought on 8/20/2018 then sold or expired on 8/22/2018 for a total loss of $126.02.
                                                     This stock/option/trade idea was mentioned in 23 Raging Bull e-mail communications between
                                                     3/6/2018 and 6/20/2019.
                                                     -$FB Put, bought on various dates then sold or expired on 11/2/2018 for a total loss of $262. This
                                                     stock/option/trade idea was mentioned in 49 Raging Bull e-mail communications between
                                                     7/17/2017 and 6/3/2019.
                                                     -$INTC Put, bought on 10/25/2018 then sold or expired on 11/2/2018 for a total loss of $49. This
                                                     stock/option/trade idea was mentioned in 16 Raging Bull e-mail communications between
                                                     11/26/2017 and 6/7/2019.
                                                     -$AYI Put and Call, bought on various dates then sold or expired on various dates for a total loss
                                                     of $1,185.04. This stock/option/trade idea was mentioned in 7 Raging Bull e-mail
                                                     communications between 6/13/2018 and 6/28/2018.
                                                     -$NTNX Call, bought on 8/24/2018 then sold or expired on 8/27/2018 for a total loss of $245.
                                                     This stock/option/trade idea was mentioned in 19 Raging Bull e-mail communications between
                                                     1/3/2018 and 4/22/2019.
                                                     -$QQQ Call, bought on 10/25/2018 then sold or expired on various dates for a total loss of $232.
                                                     This stock/option/trade idea was mentioned in 60 Raging Bull e-mail communications between
                                                     2/28/2018 and 6/6/2019.
                                                     -$SQ Call, bought on various dates then sold or expired on various dates for a total loss of
                                                     $273.06. This stock/option/trade idea was mentioned in 55 Raging Bull e-mail communications
                                                     between 1/9/2018 and 5/1/2019.
                                                     -$CRM Call, bought on 9/11/2018 then sold or expired on 9/11/2018 for a total loss of $69.02.
                                                     This stock/option/trade idea was mentioned in 28 Raging Bull e-mail communications between
                                                     3/26/2018 and 4/25/2019.
                                                     -$NVDA Call, bought on various dates then sold or expired on 7/9/2018 for a total loss of
                                                     $50.04. This stock/option/trade idea was mentioned in 42 Raging Bull e-mail communications
                                                     between 4/4/2017 and 3/29/2019.
                                                     -$KEM Put and Call, bought on various dates then sold or expired on various dates for a total
                                                     loss of $279.98. This stock/option/trade idea was mentioned in 26 Raging Bull e-mail
                                                     communications between 4/3/2017 and 2/20/2019.
                                                     -$HD Put and Call, bought on various dates then sold or expired on various dates for a total loss
                                                     of $378.04. This stock/option/trade idea was mentioned in 12 Raging Bull e-mail
                                                     communications between 4/18/2018 and 4/5/2019.
                                                     -$HUYA Put and Call, bought on 8/13/2018 then sold or expired on various dates for a total loss
                                                     of $192.02. This stock/option/trade idea was mentioned in 7 Raging Bull e-mail communications
                                                     between 7/12/2018 and 1/22/2019.
                                                     -$PVTL Call, bought on various dates then sold or expired on 8/7/2018 for a total loss of
                                                     $115.04. This stock/option/trade idea was mentioned in 6 Raging Bull e-mail communications

                                                                5
       
                                                         Attachment K                                                            PX 4, 262
                        Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 111 of 136
Year       Broker   Gains/Losses   Minimum Losses    Stock & Options Trades attributable to Raging Bull LLC
                                   Attributable to
                                   Raging Bull LLC

                                                     between 6/28/2018 and 8/20/2018.
                                                     -$LLY Call, bought on 9/7/2018+G9:G16 then sold or expired on 9/11/2018 for a total loss of
                                                     $73.02. This stock/option/trade idea was mentioned in 75 Raging Bull e-mail communications
                                                     between 1/27/2018 and 5/16/2019.
                                                     -$OSTK Call, bought on various dates then sold or expired on 8/17/2018 for a total loss of $249.
                                                     This stock/option/trade idea was mentioned in 12 Raging Bull e-mail communications between
                                                     1/21/2018 and 5/8/2019.
                                                     -$CRON Call, bought on 9/14/2018 then sold or expired on 9/14/2018 for a total loss of $150.02.
                                                     This stock/option/trade idea was mentioned in 41 Raging Bull e-mail communications between
                                                     3/19/2018 and 8/2/2019.
                                                     -$AAPL Call, bought on various dates then sold or expired on various dates for a total loss of
                                                     $258.04. This stock/option/trade idea was mentioned in 111 Raging Bull e-mail communications
                                                     between 7/14/2017 and 6/15/2019.
                                                     -$WUBA Put, bought on 8/14/2018 then sold or expired on 8/17/2018 for a total loss of $134.
                                                     This stock/option/trade idea was mentioned in 4 Raging Bull e-mail communications between
                                                     3/18/2018 and 6/3/2018.
                                                     -$RHT Call, bought on 8/29/2018 then sold or expired on 8/30 for a total loss of $65.02. This
                                                     stock/option/trade idea was mentioned in 21 Raging Bull e-mail communications between
                                                     1/8/2018 and 10/29/2018.
                                                     -$SHOP Call, bought on various dates then sold or expired on various dates for a total loss of
                                                     $438.02. This stock/option/trade idea was mentioned in 69 Raging Bull e-mail communications
                                                     between 4/3/2017 and 6/5/2019.
                                                     -$WYNN Call, bought on 8/1/2018 then sold or expired on 8/3/2018 for a total loss of $297. This
                                                     stock/option/trade idea was mentioned in 56 Raging Bull e-mail communications between
                                                     8/1/2018 and 6/12/2019.
                                                     -$MS Call, bought on 9/26/2018 then sold or expired on 9/27/2018 for a total loss of $45.02.
                                                     This stock/option/trade idea was mentioned in 5 Raging Bull e-mail communications between
                                                     2/14/2017 and 2/20/2019
                                                     -$TTD Put, bought on various dates then sold or expired on various dates for a total loss of
                                                     $210.02. This stock/option/trade idea was mentioned in 45 Raging Bull e-mail communications
                                                     between 7/12/2018 and 6/6/2019.
                                                     -$NFLX Put, bought on 9/5/2018 then sold or expired on 9/6/2018 for a total loss of $75.02. This
                                                     stock/option/trade idea was mentioned in 67 Raging Bull e-mail communications between
                                                     7/17/2017 and 4/18/2019.
                                                     -$MTCH Call, bought on various dates then sold or expired on various dates for a total loss of
                                                     $175.06. This stock/option/trade idea was mentioned in 25 Raging Bull e-mail communications
                                                     between 3/4/2018 and 6/12/2019.
                                                     -$PYPL Call, bought on 8/21/2018 then sold or expired on 8/22/2018 for a total loss of $42.02.
                                                     This stock/option/trade idea was mentioned in 28 Raging Bull e-mail communications between

                                                                6
       
                                                         Attachment K                                                          PX 4, 263
                            Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 112 of 136
Year       Broker      Gains/Losses   Minimum Losses    Stock & Options Trades attributable to Raging Bull LLC
                                      Attributable to
                                      Raging Bull LLC

                                                        2/15/2018 and 6/3/2019.
                                                        -$WHR Call, bought on 10/24/2018 then sold or expired on 10/24/2018 for a total loss of $60.02.
                                                        This stock/option/trade idea was mentioned in 6 Raging Bull e-mail communications between
                                                        11/7/2018 and 4/10/2019.
                                                        -$VRNS Call and Put, bought on 10/29/2018 then sold or expired on various dates for a total loss
                                                        of $205.02. This stock/option/trade idea was mentioned in 6 Raging Bull e-mail communications
                                                        between 1/1/2018 and 6/20/2018.
                                                        -$WHR Put, bought on 10/24/2018 then sold or expired on 10/25/2018 for a total loss of
                                                        $296.02. This stock/option/trade idea was mentioned in 6 Raging Bull e-mail communications
                                                        between 11/7/2018 and 4/10/2019.
                                                        -$BABA Put, bought on various dates then sold or expired on various dates for a total loss of
                                                        $183.02. This stock/option/trade idea was mentioned in 45 Raging Bull e-mail communications
                                                        between 1/7/2018 and 6/12/2019.
                                                        -$IWM Call, bought on 10/16/2018 then sold or expired on 10/26/2018 for a total loss $186. This
                                                        stock/option/trade idea was mentioned in 145 Raging Bull e-mail communications between
                                                        7/28/2016 and 7/2/2019.
2018       Robinhood   -$1,358.60     -$2,743.42        Options
                                                        -$FIVN Put, bought on 11/5/2018 then sold or expired on 11/16/2018 for a total loss of $115.
                                                        This stock/option/trade idea was mentioned in 5 Raging Bull e-mail communications between
                                                        7/23/2018 and 1/18/2019.
                                                        -$RRGB Call and Put, bought on 11/6/2018 then sold or expired on 11/16/2018 for a total loss of
                                                        $315. This stock/option/trade idea was mentioned in 2 Raging Bull e-mail communications on
                                                        8/20/2018 and 8/21/2018.
                                                        -$THC Call, bought on 11/2/2018 then sold or expired on 11/9/2018 for a total loss of $75. This
                                                        stock/option/trade idea was mentioned in 2 Raging Bull e-mail communications on 3/26/2018
                                                        and 1/6/2019.
                                                        -$AAPL Call, bought on 12/17/2018 then sold or expired on 12/17/2018 for a total loss of
                                                        $78.02. This stock/option/trade idea was mentioned in 111 Raging Bull e-mail communications
                                                        between 7/14/2017 and 6/15/2019.
                                                        -$AMD Call, bought on 11/7/2018 then sold or expired on 11/9/2018 for a total loss of $58.02.
                                                        This stock/option/trade idea was mentioned in 30 Raging Bull e-mail communications between
                                                        2/21/2017 and 5/15/2019.
                                                        -$ATVI Put, bought on 11/9/2018 then sold or expired on 11/9/2018 for a total loss of $88.02.
                                                        This stock/option/trade idea was mentioned in 40 Raging Bull e-mail communications between
                                                        7/5/2017 and 4/2/2019.
                                                        -$BOX Call and Put, bought on 11/28/2018 then sold or expired on various dates for a total loss
                                                        of $105.04. This stock/option/trade idea was mentioned in 36 Raging Bull e-mail
                                                        communications between 7/16/2017 and 6/5/2019.
                                                        -$BZUN Call and Put, bought on various dates then sold or expired on various dates for a total

                                                                   7
       
                                                            Attachment K                                                          PX 4, 264
                                Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 113 of 136
Year       Broker          Gains/Losses   Minimum Losses    Stock & Options Trades attributable to Raging Bull LLC
                                          Attributable to
                                          Raging Bull LLC

                                                            loss of $248.06. This stock/option/trade idea was mentioned in 12 Raging Bull e-mail
                                                            communications between 11/26/2017 and 2/24/2019.
                                                            -$FNJN Call, bought 11/30/2018 then sold or expired on 12/3/2018 for a total loss of $80.02.
                                                            This stock/option/trade idea was mentioned in 7 Raging Bull e-mail communications between
                                                            7/13/2017 and 10/7/2018.
                                                            -$GM Call, bought on various dates then sold or expired on various dates for a total loss of
                                                            $128.04. This stock/option/trade idea was mentioned in 4 Raging Bull e-mail communications
                                                            between 2/11/2018 and 11/20/2018.
                                                            -$JNJ Put, bought on 12/14/2018 then sold or expired on 12/14/2018 for a total loss of $130.02.
                                                            This stock/option/trade idea was mentioned in 21 Raging Bull e-mail communications between
                                                            11/22/2017 and 5/2/2019.
                                                            -$KLAC Put, bought on 10/29/2018 then sold or expired on 11/12/2018 for a total loss of
                                                            $295.02. This stock/option/trade idea was mentioned in 2 Raging Bull e-mail communications on
                                                            1/3/2018 and 11/27/2018.
                                                            -$NKE Call and Put, bought on various dates then sold or expired on 12/21/2018 for a total loss
                                                            of $61.02. This stock/option/trade idea was mentioned in 31 Raging Bull e-mail communications
                                                            between 3/19/2018 and 6/4/2019.
                                                            -$NTNX Call and Put, bought on 11/27/2018 then sold or expired on various dates for a total loss
                                                            of $95.02. This stock/option/trade idea was mentioned in 19 Raging Bull e-mail communications
                                                            between 1/3/2018 and 4/22/2019.
                                                            -$ORCL Call and Put, bought on various dates then sold or expired on various dates for a total
                                                            loss of $359.08. This stock/option/trade idea was mentioned 2 Raging Bull e-mail
                                                            communications on 10/29/2018 and 3/11/2019.
                                                            -$SBUX Call, bought on 12/13/2018 then sold or expired on 12/21/2018 for a total loss of $78.
                                                            This stock/option/trade idea was mentioned in 30 Raging Bull e-mail communications between
                                                            10/11/2018 and 5/15/2019.
                                                            -$SFIX Call and Put, bought on various dates then sold or expired on various dates for a total
                                                            loss of $270.02. This stock/option/trade idea was mentioned in 19 Raging Bull e-mail
                                                            communications between 1/7/2018 and 4/3/2019.
                                                            -$WB Call and Put, bought on 11/12/2018 then sold or expired on various dates for a total loss of
                                                            $165.02. This stock/option/trade idea was mentioned in 15 Raging Bull e-mail communications
                                                            between 2/25/2018 and 6/12/2019
2018       TD Ameritrade   -$28,673.35    -$16,237.53       Stocks
                                                            '-$ADOM, bought on 6/20/2018 then sold on 6/20/2018 for a total loss of $417.79. This
                                                            stock/trade idea was mentioned in 23 Raging Bull e-mail communications between 8/8/2017 and
                                                            7/1/2018.
                                                            -$AAOI, bought on 5/31/2018 then sold on 6/1/2018 for a total loss of $174.32. This stock/trade
                                                            idea was mentioned in 16 Raging Bull e-mail communications between 4/18/2018 and
                                                            10/17/2018.

                                                                       8
       
                                                                Attachment K                                                           PX 4, 265
                        Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 114 of 136
Year       Broker   Gains/Losses   Minimum Losses    Stock & Options Trades attributable to Raging Bull LLC
                                   Attributable to
                                   Raging Bull LLC

                                                     -$CC, bought on 1/11/2018 then sold on 1/16/2018 for a total loss of $76.52. The stock/trade
                                                     idea was mentioned in 7 Raging Bull e-mail communications between 1/10/2018 and 1/21/2018.
                                                     -$CNET, bought on 1/4/2018 then sold on 1/11/2018 for a total loss of $3,269.40. The
                                                     stock/trade idea was mentioned in 20 Raging Bull e-mail communications between 1/8/2018 and
                                                     2/25/2019.
                                                     -$CALI, bought on 3/23/2018 then sold on 3/23/2018 for a total loss of $51.91. The stock/trade
                                                     idea was mentioned in 9 Raging Bull e-mail communications between 3/7/2018 and 3/29/2018.
                                                     -$NETE, bought on various dates then sold on various dates for a total loss of $461.22. This
                                                     stock/trade idea was mentioned in 28 Raging Bull e-mail communications between 2/6/2018 and
                                                     3/30/2019.
                                                     -$VERI, bought 1/22/2018 then sold on 1/23/2018 for a total loss of $113.61. This stock/trade
                                                     idea was mentioned in 17 Raging Bull e-mail communications between 1/2/2018 and 1/23/2018.
                                                     -$ZSAN, bought 3/13/2018 then sold on 3/19/2018 for a total loss of $2,233.64. This stock/trade
                                                     idea was mentioned in 17 Raging Bull e-mail communications between 2/27/2018 and
                                                     3/19/2018.
                                                     -$AXON (now symbol is $AXGT), bought on 6/7/2018 then sold on 6/15/2018 for a total loss of
                                                     $506.40. This stock/trade idea was mentioned in 11 Raging Bull e-mail communications between
                                                     4/29/2018 and 6/15/2018.
                                                     -$CLWT, bought on 3/28/2018 then sold on 3/29/2018 for a total loss of $350.67. This
                                                     stock/trade idea was mentioned in 6 Raging Bull e-mail communications between 3/28/2018 and
                                                     4/3/2018.
                                                     -$NAKD, bought on or before 6/22/2018 then sold on 6/22/2018 for a loss of $2,790.45. This
                                                     stock/trade idea was mentioned in 4 Raging Bull e-mail communications between 6/12/2018 and
                                                     6/20/2018.
                                                     -$OMER, bought on various dates then sold on various dates for a total loss of $684.51. This
                                                     stock/trade idea was mentioned in 4 Raging Bull e-mail communications between 2/27/2018 and
                                                     7/4/2018.
                                                     -$OSTK, bought on various dates then sold on various dates for a total loss of $335.64. This
                                                     stock/trade idea was mentioned in 12 Raging Bull e-mail communications between 1/21/2018
                                                     and 5/8/2019.
                                                     -$SGMO, bought on 2/23/2018 then sold on 2/26/2018 for a total loss of $154.94. This
                                                     stock/trade idea was mentioned in 1 Raging Bull e-mail communication on 1/3/2018.
                                                     -$SNES, bought on 10/23/2017 then sold on 1/8/2018 for a total loss of $484.36. This stock/trade
                                                     idea was mentioned in 10 Raging Bull e-mail communications between 1/1/2018 and 6/11/2018.
                                                     -$SMRT, bought on 5/23/2018 then sold on 5/25/2018 for a total loss of $48.89. This stock/trade
                                                     idea was mentioned in 4 Raging Bull e-mail communications between 3/23/2018 and 7/18/2018.
                                                     -$DDD, bought on 2/15/2018 then sold on 2/16/2018 for a total loss of $66.01. This stock/trade
                                                     idea was mentioned in 18 Raging Bull e-mail communications between 10/5/2017 and
                                                     1/27/2019.

                                                                9
       
                                                         Attachment K                                                          PX 4, 266
                        Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 115 of 136
Year       Broker   Gains/Losses   Minimum Losses    Stock & Options Trades attributable to Raging Bull LLC
                                   Attributable to
                                   Raging Bull LLC

                                                     -$HCC, bought on 4/11/2018 then sold on 5/3/2018 for a total loss of $363.96. This stock/trade
                                                     idea was mentioned in 2 Raging Bull e-mail communications on 3/18/2018 and 7/16/2018.
                                                     -$KBSF, bought on various dates then sold on 8/9/2018 for a total loss of $906.32. This
                                                     stock/trade idea was mentioned in 3 Raging Bull e-mail communications between 3/19/2018 and
                                                     3/21/2018.

                                                     Options
                                                     '-$AA Call and Put, bought on 7/18/2018 then sold or expired on various dates for a total loss of
                                                     $95.86. This stock/option/trade idea was mentioned in 7 Raging Bull e-mail communications
                                                     between 6/12/2018 and 2/21/2019.
                                                     -$AAOI Call, bought on 7/12/2018 then sold or expired on 7/27/2018 for a total loss of $195.62.
                                                     This stock/option/trade idea was mentioned in 17 Raging Bull e-mail communications between
                                                     4/3/2017 and 10/17/2018.
                                                     -$ABBV Call and Put, bought on 7/26/2018 then sold or expired on 7/27/2018 for a total loss of
                                                     $77.91. This stock/option/trade idea was mentioned in 8 Raging Bull e-mail communications
                                                     between 11/22/2017 and 1/7/2019.
                                                     -$AMD Call, bought on 8/27/2018 then sold or expired on 8/31/2018 for a total loss of $105.61.
                                                     This stock/option/trade idea was mentioned in 27 Raging Bull e-mail communications between
                                                     2/21/2017 and 5/15/2019.
                                                     -$BSX Call, bought on 8/15/2018 then sold or expired on 8/17/2018 for a total loss of $97.22.
                                                     This stock/option/trade idea was mentioned in 10 Raging Bull e-mail communications between
                                                     1/23/2018 and 2/21/2019.
                                                     -$CRM Call, bought on 7/18/2018 then sold or expired on 7/20/2018 for a total loss of $84.24.
                                                     This stock/option/trade idea was mentioned in 28 Raging Bull e-mail communications between
                                                     3/26/2018 and 4/25/2019.
                                                     -$DECK Call and Put, bought on 7/26/2018 then sold or expired on various dates for a total loss
                                                     of $275.53. This stock/option/trade idea was mentioned in 11 Raging Bull e-mail
                                                     communications between 6/19/2018 and 2/18/2019.
                                                     -$ECYT Call, bought on 7/12/2018 then sold or expired on 7/19/2018 for a total loss of $340.58.
                                                     This stock/option/trade idea was mentioned in 5 Raging Bull e-mail communications between
                                                     4/26/2018 and 7/5/2018.
                                                     -$GDX Call, bought on 7/25/2018 then sold or expired on 7/27/2018 for a total loss of $64.56.
                                                     This stock/option/trade idea was mentioned in 79 Raging Bull e-mail communications between
                                                     7/12/2017 and 4/29/2019.
                                                     -$MSFT Call and Put, bought on various dates then sold or expired on 7/20/2018 for a total loss
                                                     of $74.86. This stock/option/trade idea was mentioned in 32 Raging Bull e-mail communications
                                                     between 2/11/2018 and 6/4/2019.
                                                     -$NTAP Call and Put, bought on various dates then sold or expired on 8/17/2018 for a total loss
                                                     of $315.22. This stock/option/trade idea was mentioned in 1 Raging Bull e-mail communication

                                                               10
       
                                                         Attachment K                                                           PX 4, 267
                         Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 116 of 136
Year       Broker   Gains/Losses   Minimum Losses    Stock & Options Trades attributable to Raging Bull LLC
                                   Attributable to
                                   Raging Bull LLC

                                                     on 6/6/2018.
                                                     -$OLED Call, bought on various dates then sold or expired on various dates for a total loss of
                                                     $175.45. This stock/option/trade idea was mentioned in 16 Raging Bull e-mail communications
                                                     between 9/25/2017 and 11/2/2018.
                                                     -$SAP Call, bought on various dates then sold or expired on 7/20/2018 for a total loss of
                                                     $187.52. This stock/option/trade idea was mentioned in 3 Raging Bull e-mail communications
                                                     between 7/16/2018 and 12/2/2018.
                                                     -$SFIX Call, bought on various dates then sold or expired on various dates for a total loss of
                                                     $255.43. This stock/option/trade idea was mentioned in 19 Raging Bull e-mail communications
                                                     between 1/7/2018 and 4/3/2019.
                                                     -$VEEV Call, bought on 8/9/2018 then sold or expired on 8/10/2018 for a total loss of $56.56.
                                                     This stock/option/trade idea was mentioned in 9 Raging Bull e-mail communications between
                                                     3/26/2018 and 6/29/2019.
                                                     -$YNDX Call and Put, bought on various dates then sold or expired on 7/26/2018 for a total loss
                                                     of $344.80. This stock was mentioned in 14 Raging Bull e-mail communications between
                                                     3/15/2018 and 6/7/2019
2019       Chase    $429.81        -$318.03          Stocks
                                                     -$ESV (listed as ENSCO ROWAN PLC CLASS A ORDINARY SHARE), bought on 4/23/2019
                                                     then sold on 4/30/2019 for a total loss of $318.03. This stock/trade idea was was mentioned in 1
                                                     Raging Bull e-mail communication on 3/5/2019
2019       Etrade   -$5,168.70     -$7,406.33        Stocks
                                                     '-$MAXR, bought on 5/14/2019 then sold on 5/15/2019 for a total loss of $45.93. This
                                                     stock/trade idea was mentioned in 12 Raging Bull e-mail communications between 1/3/2018 and
                                                     1/28/2019.

                                                     Options
                                                     '$AAPL Call, bought on various dates then sold or expired on various dates for a total loss of
                                                     $571.88. This stock/option/trade idea was mentioned in 111 Raging Bull e-mail communications
                                                     between 7/14/2017 and 6/15/2019
                                                     -$AWI Put, bought on 4/11/2019 then sold or expired on various dates for a total loss of $480.72.
                                                     This stock/option/trade idea was mentioned in 1 Raging Bull e-mail communication on
                                                     4/11/2019.
                                                     -$DIS Call, bought on various dates then sold or expired on various dates for a total loss of
                                                     $229.45. This stock/option/trade idea was mentioned in 52 Raging Bull e-mail communications
                                                     between 11/28/2017 and 6/7/2019.
                                                     -$FDX Call, bought on 4/30/2019 then sold or expired on 5/10/2019 for a total loss of $555.98.
                                                     This stock/option/trade idea was mentioned in 26 Raging Bull e-mail communications between
                                                     1/26/2018 and 4/29/2019.
                                                     -$GRUB and $GRUB Call and Put, bought on various dates then sold or expired on various dates

                                                               11
       
                                                         Attachment K                                                           PX 4, 268
                        Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 117 of 136
Year       Broker   Gains/Losses   Minimum Losses    Stock & Options Trades attributable to Raging Bull LLC
                                   Attributable to
                                   Raging Bull LLC

                                                     for a total loss of $350.82. This stock/option/trade idea was mentioned in 37 Raging Bull e-mail
                                                     communications between 1/21/2018 and 4/29/2019.
                                                     -$HTZ Call, bought on 4/8/2019 and then sold or expired on 5/10/2019 for a total loss of
                                                     $137.99. This stock/option/trade idea was mentioned in 4 Raging Bull e-mail communications
                                                     between 10/16/2017 and 11/1/2018.
                                                     -$ISRG Put, bought on various dates then sold or expired on various dates for a total loss of
                                                     $41.89. This stock/option/trade idea was mentioned in 8 Raging Bull e-mail communications
                                                     between 2/6/2018 and 12/3/2018.
                                                     -$JNJ Call, bought on 5/1/2019 then sold or expired on 5/6/2019 for a total loss of $92.05. This
                                                     stock/option/trade idea was mentioned in 21 Raging Bull e-mail communications between
                                                     11/22/2017 and 5/2/2019
                                                     -$MMM Put, bought on 4/26/2019 then sold or expired on 4/29/2019 for a total loss of $121.98.
                                                     This stock/option/trade idea was mentioned in 6 Raging Bull e-mail communications between
                                                     7/9/2018 and 4/27/2019.
                                                     -$OLED Call, bought on various dates then sold or expired on 5/10/2019 for a total loss of
                                                     $886.92. This stock/option/trade idea was mentioned in 16 Raging Bull e-mail communications
                                                     between 9/25/2017 and 11/2/2018.
                                                     -$QCOM Call, bought on 4/17/2019 then sold or expired on 4/18/2019 for a total loss of
                                                     $661.96. This stock/option/trade idea was mentioned in 9 Raging Bull e-mail communications
                                                     between 1/2/2018 and 5/14/2019.
                                                     -$STNE Call, bought on various dates then sold or expired on 5/18/2019 for a total loss $487.94.
                                                     This stock/option/trade idea was mentioned in 8 Raging Bull e-mail communications between
                                                     3/27/2019 and 4/30/2019.
                                                     -$TSLA Call, bought on 5/3/2019 then sold or expired on 5/10/2019 for a total loss of $580.47.
                                                     This stock/option/trade idea was mentioned in 63 Raging Bull e-mail communications between
                                                     4/3/2017 and 6/17/2019.
                                                     -$VLO Call, bought on 4/11/2019 then sold or expired on 4/17/2019 for a total loss of $268.34.
                                                     This stock/option/trade idea was mentioned in 15 Raging Bull e-mail communications between
                                                     3/20/2018 and 4/10/2019.
                                                     -$WIX Call, bought on various dates then sold or expired on various dates for a total loss of
                                                     $288.48. This stock/option/trade idea was mentioned in 18 Raging Bull e-mail communications
                                                     between 1/21/2018 and 6/10/2019.
                                                     -$NDAQ Put, bought on 4/5/2019 then sold or expired on 4/8/2019 for a total loss of $106.98.
                                                     This stock/option/trade idea was mentioned in 20 Raging Bull e-mail communications between
                                                     7/29/2018 and 4/15/2019
                                                     -$MDGL Call, bought on various dates then sold or expired on 4/18/2019 for a total loss of
                                                     $456.97. This stock/option/trade idea was mentioned in 2 Raging Bull e-mail communications on
                                                     5/23/2018 and 12/6/2018
                                                     -$NFLX Call, bought on various dates then sold or expired on 4/12/2019 for a total loss of

                                                               12
       
                                                         Attachment K                                                          PX 4, 269
                                Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 118 of 136
Year       Broker          Gains/Losses   Minimum Losses    Stock & Options Trades attributable to Raging Bull LLC
                                          Attributable to
                                          Raging Bull LLC

                                                            $1,039.58. This stock/option/trade idea was mentioned in 67 Raging Bull e-mail communications
                                                            between 7/17/2017 and 4/18/2019.
2019       Robinhood       -$1,382.92     -$2,079.37        Options
                                                            -$AAPL Call and Put, bought on various dates then sold or expired on various dates for a total
                                                            loss of $449.08. This stock/option/trade idea was mentioned in 111 Raging Bull e-mail
                                                            communications between 7/14/2017 and 6/15/2019.
                                                            -$AMD Call, bought on various dates then sold or expired on various dates for a total loss of
                                                            $269.02. This stock/option/trade idea was mentioned in 30 Raging Bull e-mail communications
                                                            between 2/21/2017 and 5/15/2019.
                                                            -$HEAR Call, bought on various dates then sold or expired on 2/15/2019 for a total loss of
                                                            $55.04. This stock/option/trade idea was mentioned in 112 Raging Bull e-mail communications
                                                            between 9/27/2016 and 6/26/2019.
                                                            -$MCD Call, bought on 2/19/2019 then sold or expired on 2/20/2019 for a total loss of $45.02.
                                                            This stock/option/trade idea was mentioned in 17 Raging Bull e-mail communications between
                                                            4/11/2018 and 3/21/2019.
                                                            -$MED Call, bought on 1/17/2019 then sold or expired on 1/31/2019 for a total loss of $130.02.
                                                            This stock/option/trade idea was mentioned in 9 Raging Bull e-mail communications between
                                                            3/28/2018 and 3/10/2019.
                                                            -$NVDA Call, bought on various dates then sold or expired on 1/9/2019 for a total loss of
                                                            $120.03. This stock/option/trade idea was mentioned in 42 Raging Bull e-mail communications
                                                            between 4/4/2017 and 3/29/2019.
                                                            -$PCG Call and Put, bought on various dates then sold or expired on various dates for a total loss
                                                            of $256.08. This stock/option/trade idea was mentioned in 9 Raging Bull e-mail communications
                                                            between 3/6/2018 and 2/20/2019.
                                                            -$SFIX Call, bought on various dates then sold or expired on various dates for a total loss of
                                                            $219.04. This stock/option/trade idea was mentioned in 19 Raging Bull e-mail communications
                                                            between 1/7/2018 and 4/3/2019.
                                                            -$SU Call, bought on 1/18/2019 then sold or expired on various dates for a total loss of $52.04.
                                                            This stock/option/trade idea was mentioned in 25 Raging Bull e-mail communications between
                                                            11/26/2017 and 1/18/2019.
                                                            -$TLRY Call, bought on 2/21/2019 then sold or expired on 2/22/2019 for a total loss of $384.
                                                            This stock/option/trade idea was mentioned in 13 Raging Bull e-mail communications between
                                                            8/24/2018 and 6/12/2019.
                                                            -$TNDM Put, bought on 2/14/2019 then sold or expired on 2/15/2019 for a total loss of $100.
                                                            This stock/option/trade idea was mentioned in 14 Raging Bull e-mail communications between
                                                            1/17/2018 and 6/10/2019.
2019       TD Ameritrade   -$2,635.43     -$5,820.00        Stocks
                                                            -$NDRA, bought on 3/13/2019 then sold on 3/13/2019 for a total loss of $10.51. This stock/trade
                                                            idea was mentioned in 1 Raging Bull e-mail communication on 3/13/2019.

                                                                       13
       
                                                                Attachment K                                                            PX 4, 270
                        Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 119 of 136
Year       Broker   Gains/Losses   Minimum Losses    Stock & Options Trades attributable to Raging Bull LLC
                                   Attributable to
                                   Raging Bull LLC


                                                     Options
                                                     '-$BA Call, bought on 3/6/2019 then sold or expired on 3/6/2019 for a total loss of $769.86. This
                                                     stock/option/trade idea was mentioned in 26 Raging Bull e-mail communications between
                                                     3/26/2018 and 6/13/2019
                                                     -$BNS Call, bought on 4/29/2019 then sold or expired on 5/3/2019 for a total loss of $31.24.
                                                     This stock/option/trade idea was mentioned in 19 Raging Bull e-mail communications between
                                                     1/9/2018 and 2/18/2019.
                                                     -$CRON Call, bought on various dates then sold or expired on 3/8/2019 for a total loss of
                                                     $267.24. This stock/option/trade idea was mentioned in 40 Raging Bull e-mail communications
                                                     between 3/19/2018 and 4/30/2019.
                                                     -$DIS Call, bought on various dates then sold or expired on 3/8/2019 for a total loss of $565.18.
                                                     This stock/option/trade idea was mentioned in 52 Raging Bull e-mail communications between
                                                     11/28/2017 and 6/7/2019.
                                                     -$FB Call, bought on various dates then sold or expired on various dates for a total loss of
                                                     $1,002.57. This stock/option/trade idea was mentioned in 53 Raging Bull e-mail communications
                                                     between 7/17/2017 and 6/3/2019.
                                                     -$GLW Call, bought on 2/12/2019 then sold or expired on 2/15/2019 for a total loss of $11.24.
                                                     This stock/option/trade idea was mentioned in 11 Raging Bull e-mail communications between
                                                     1/2/2018 and 2/27/2019.
                                                     -$GOOG Put, bought on 4/30/2019 then sold or expired on 4/30/2019 for a total loss of $76.26.
                                                     This stock/option/trade idea was mentioned in 6 Raging Bull e-mail communications between
                                                     8/14/2018 and 2/15/2019.
                                                     -$GRUB Call, bought on various dates then sold or expired on on 3/1/2019 for a total loss of
                                                     $270.19. This stock/option/trade idea was mentioned in 37 Raging Bull e-mail communications
                                                     between 1/21/2018 and 4/29/2019.
                                                     -$HELE Put, bought 1/9/2019 then sold or expired on 1/11/2019 for a total loss of $41.22. This
                                                     stock/option/trade idea was mentioned in 1 Raging Bull e-mail communication on 11/5/2018
                                                     -$IRBT Call and Put, bought on various dates then sold or expired on for a total loss of $126.78.
                                                     This stock/option/trade idea was mentioned in 10 Raging Bull e-mail communications between
                                                     5/30/2018 and 5/6/2019.
                                                     -$LULU Call, bought 5/6/2019 then sold or expired on 5/9/2019 for a total loss of $226.24. This
                                                     stock/option/trade idea was mentioned in 18 Raging Bull e-mail communications between
                                                     3/4/2018 and 3/29/2019.
                                                     -$NFLX Call, bought on various dates then sold or expired on various dates for a total loss of
                                                     $375.33. This stock/option/trade idea was mentioned in 67 Raging Bull e-mail communications
                                                     between 7/17/2017 and 4/18/2019.
                                                     -$NVDA Call and Put, bought on various dates then sold or expired on various dates for a total
                                                     loss of $206.73. This stock/option/trade idea was mentioned in 62 Raging Bull e-mail

                                                               14
       
                                                         Attachment K                                                           PX 4, 271
                          Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 120 of 136
Year       Broker     Gains/Losses      Minimum Losses       Stock & Options Trades attributable to Raging Bull LLC
                                        Attributable to
                                        Raging Bull LLC

                                                             communications between 3/13/2017 and 3/29/2019.
                                                             -$OKTA Call, bought on 3/18/2019 then sold or expired on 3/20/2019 for a total loss of $41.24.
                                                             This stock/option/trade idea was mentioned in 22 Raging Bull e-mail communications between
                                                             3/26/2018 and 6/20/2019.
                                                             -$QCOM Call and Put, bought on 5/1/2019 then sold or expired on 5/3/2019 for a total loss of
                                                             $467.48. This stock/option/trade idea was mentioned in 9 Raging Bull e-mail communications
                                                             between 1/2/2018 and 5/14/2019.
                                                             -$SBUX Call and Put, bought on various dates then sold or expired on 4/26/2019 for a total loss
                                                             of $412.47. This stock/option/trade idea was mentioned in 40 Raging Bull e-mail
                                                             communications between 2/12/2018 and 5/15/2019.
                                                             -$TRIP Call and Put, bought on 5/8/2019 then sold or expired on 5/9/2019 for a total loss of
                                                             $280.48. This stock/option/trade idea was mentioned in 30 Raging Bull e-mail communications
                                                             between 11/15/2017 and 5/23/2019.
                                                             -$VEEV Call, bought on 1/16/2019 then sold or expired on 1/17/2019 for a total loss of $37.44.
                                                             This stock/option/trade idea was mentioned in 9 Raging Bull e-mail communications between
                                                             3/26/2018 and 6/29/2019.
                                                             -$WLL Call, bought on various dates then sold or expired on 1/30/2019 for a total loss of $45.50.
                                                             This stock/option/trade idea was mentioned in 15 Raging Bull e-mail communications between
                                                             1/8/2018 and 4/2/2019.
                                                             -$XLE Call, bought on various dates then sold or expired on 1/31/2019 for a total loss of
                                                             $104.50. This stock/option/trade idea was mentioned in 34 Raging Bull e-mail communications
                                                             between 1/23/2018 and 3/27/2019.
                                                             -$XPO Call and Put, bought on various dates then sold or expired on various dates for a total loss
                                                             of $450.30. This stock/option/trade idea was mentioned in 29 Raging Bull e-mail
                                                             communications between 8/31/2017 and 6/10/2019.
2019       Vanguard   -$683.68          -$227.65             Stocks
                                                             -$AUDC, bought on 4/23/2019 then sold on 7/2/2019 for a total loss of $78.61. This stock/trade
                                                             idea was mentioned in 1 Raging Bull e-mail communication on 9/6/2018.
TOTALS
                         -$151,773.63          -$96,256.26
       




                                                                        15
       
                                                                 Attachment K                                                            PX 4, 272
Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 121 of 136




                            ATTACHMENT L




                                                           PX 4, 273
               Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 122 of 136

5/25/2020                                                            Gmail - Tuesday's watch list



                                                                                                     C Roy



  Tuesday's watch list
  1 message

  Jason Bond <jason@jasonbondpicks.com>                                                                        Tue, Sep 26, 2017 at 8:40 AM
  To:




            Good morning,

            So Monday the market opened and my oversold bouncer ADOM      ADOM, which was going great, got hit with a short
            and distort article on Seeking Alpha. Markets are thin at the open and I instantly went from +$5,000 to red
            in the opening minute. By the time I found the reason (article) shares had whipsawed to high of day and I
            didn't hesitate to pay myself into that bounce taking $4,000 profit above $8. Having started in on this trade
            at $6.99 and it hitting the middle $8's twice last week it was definitely a success but I won't like, I would
            have loved to see that big stock to the middle $9's instead of a failed bounce. All part of the game, take
            what the market will give you. I'll give this a few days to settle and come back to it now that shorts are
            chasing it down into oversold.

            GEVO was lame too. After scoring +50% or +$4,000 last week on a small 12,000 share position at $.62,
            selling in the $.90's, I rebought the middle $.70's retracement but sellers continued to control this one so I
            moved on. With GEVO I always get scared of offerings into any big spikes and since the price action didn't
            look good to me Monday, I took the small -$1,300 loss netting +$2,700 overall on the trade and will revisit
            when it sets up again.

            FNMA started to move up and I suspect we'll hit $3's soon which is where I'm going to take profit on the
            swing. My long-term position goal is $10+ though, however, if we were to hit $4-$5 quickly on any tax
            reform hype I'll lock up too.

            LQMT is a continuation pattern pending a fresh 52 week breakout above $.44. I suspect we'll see a run to
            the $.50's soon with the open house coming up in October and should we find out that Corning used
            Liquidmetal to make the new iPhone X glass, I believe that announcement will be the jackpot moment.

            ITUS was one of Wall Street's biggest movers Monday hitting $4.30. Remember what I said on Friday's
            watch list? I guess "$3" was an understatement! Wow what a monster, shorts got crushed on this one.

                   ITUS has pressured short sellers all week and I can’t imagine that’ll stop given today is Friday.
                   It’s in play above $1.90 for a move to the middle $2’s and could hit $3 as shorts capitulate.

            TNTR is a recent IPO that went horrible in the first few months and is the perfect oversold pattern from the
            video lessons confirming candle over candle Monday. This means the stop loss would be below Friday's
            low with upside to $4 if this pops.


https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1579605942541473240&simpl=msg-f%3A1579605942541473240   1/3


                                                                Attachment L                                            PX 4, 274
               Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 123 of 136

5/25/2020                                                            Gmail - Tuesday's watch list
            MVIS is a continuation chart pattern from the video lessons I like around $2.50 so I'll start watching for a
            base to develop there. There should be good support from price action with upside range to the low $3's
            before the rising supply line.

            CAPR is a fibonacci retracement play from the video lessons I like above $2 for a test of $2.50's and
            breakout to $3. The stock has held the recent move well and is starting to pressure shorts with a move
            higher. Very similar setup to ITUS from last week which exploded Monday as I've noted above.



            And here's why I think it's so important you join Kyle's Nucleus this week.

            I'm often asked, "If you're so good at trading, why bother to sell a subscription service?"

            The obvious implication here is I'm not any good at trading and need to make money from subscriptions.

            My answer is usually something like:

                1. I have a masters degree in education, used it to teach 10 years in a NYS elementary school,
                   coached multiple varsity sports and had -$250,000 net worth to show for it. My motivation to get out
                   of debt led me to trading stocks. I got good at it and people asked for me to teach them. How good?
                   Well just recently I've made ...
                2. +$145,188 in 2015, +$330,000 in 2016 and +$135,000 2017 YTD. Compare those massive part-time
                   trading profits to my starting teaching salary of $33,850 and it becomes quite clear why other
                   teachers would ask me to teach them trading too. In fact, just in the last 2 years I've made more
                   money trading part-time than in 10 years of teaching combined.
                3. Bottom line is I have a love for teaching, evidenced by my masters degree and 10 years in the field,
                   a love for trading stocks and happen to be very good at both. I combined them to create a business
                   with 8,000+ paying clients. Now any wise investor will tell you the more income streams you can
                   have, the better. This is what landed me at the Harvard School of Business recently telling my story.

            The Huffington Post actually wrote about Kyle and I in this article ...

            Mentoring a protege to carry on your business legacy

            This is why I'm so aggressive in suggesting you join Kyle Dennis for the $25,000 to $1,000,000 journey. If
            you're anything like Kyle Dennis and me, you're thirsty to create another income stream for yourself and
            hoping trading will be an avenue to accomplish that.

            You know my story, but did you know Kyle isn't asking you to do something he hasn't done when he
            suggests you join his Nucleus? He was one of the first to enroll in my Millionaire Roadmap the day it
            opened paying me $3,999. That was 2015 and the year he started averaging OVER $1,000,000 in trading
            profits / year. Remember, he started with about $15,000 and again, has averaged well over $1,000,000 for
            the last 3 years.

            So on Monday, when the $25,000 journey to $1,000,000 begins, I want you looking over his shoulder
            because I believe with all my heart tons of subscribers will benefit immensely from this. Ultimately the
            choice is yours but it's my job to inform you I believe after 6 full years of teaching people to trade stocks,
            this is truly a once in a lifetime opportunity. I don't use that as a fancy marketing line, it's a fact.

            Kyle Dennis is a proven commodity. This guy has made millions, and keeps doing it and is willing to teach
            you how to do the same. If you can find anyone else out there better, I would wholeheartedly tell you to join
            their service but you just won't. You don't want to miss it.

            SUBSCRIBE NOW and save $2,000 with Promo Code: million




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1579605942541473240&simpl=msg-f%3A1579605942541473240   2/3


                                                                Attachment L                                            PX 4, 275
                Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 124 of 136

5/25/2020                                                                         Gmail - Tuesday's watch list




            The diary of a real $$$ trader!




            Neither Jason Bond nor RagingBull.com, LLC (publisher of JasonBondPicks) is registered as an investment adviser nor a broker/dealer with
            either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised that all
            information presented on this website is solely for informational purposes, is not intended to be used as a personalized investment
            recommendation, and is not attuned to any specific portfolio or to any user 's particular investment needs or objectives. Past performance is
            NOT indicative of future results. Furthermore, such information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor
            is it to be construed as a recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for
            themselves what specific investments to make or not make and are urged to consult with their own independent financial advisors with respect
            to any investment decision. The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a
            qualified securities professional before making any investment, and investigate and fully understand any and all risks before investing. All
            opinions, analyses and information included on this website are based on sources believed to be reliable and written in good faith, but should
            be independently verified, and no representation or warranty of any kind, express or implied, is made, including but not limited to any
            representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness. In addition, we undertake no
            responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or information current. Also be aware that
            owners, employees and writers of and for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this
            website or newsletter. Past results are not indicative of future profits. This table is accurate, though not every trade is represented. Profits and
            losses reported are actual figures from the portfolios Jason Bond manages on behalf of RagingBull.com, LLC.

            If you have a current active subscription with Jason Bond Picks you will need to contact us here if you want to cancel your subscription. Opting
            out of emails does not remove you from your service at Jason Bond Picks.


            If you no longer wish to receive our emails, click the link below:

            Unsubscribe

            835 E Lamar Blvd #263 Arlington, Texas 76011 United States




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1579605942541473240&simpl=msg-f%3A1579605942541473240                          3/3


                                                                           Attachment L                                                       PX 4, 276
Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 125 of 136




                            ATTACHMENT M




                                                           PX 4, 277
              Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 126 of 136

5/25/2020                                                          Gmail - Added ADOM, see chart



                                                                                                     C Roy



  Added ADOM, see chart
  1 message

  Jason Bond <jason@jasonbondpicks.com>                                                                      Thu, Sep 21, 2017 at 10:03 AM
  To:




            EVERY TIME this stock is oversold it makes a big move and it does it fast. The move is
            just starting again so I'm adding per the watch list.

            I bought 3,000 more ADOM at $7.58. My average is now 5,000 at $7.35. See what I see?
            If you were to reference RSI each of those circles were oversold followed by huge
            bounces. This can go fast, don't be shocked if it hits $9 soon.

            CLICK char to expand.




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1579158175551098370&simpl=msg-f%3A1579158175551098370   1/2


                                                               Attachment M                                             PX 4, 278
                Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 127 of 136

5/25/2020                                                                        Gmail - Added ADOM, see chart




            Neither Jason Bond nor RagingBull.com, LLC (publisher of JasonBondPicks) is registered as an investment adviser nor a broker/dealer with
            either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised that all
            information presented on this website is solely for informational purposes, is not intended to be used as a personalized investment
            recommendation, and is not attuned to any specific portfolio or to any user 's particular investment needs or objectives. Past performance is
            NOT indicative of future results. Furthermore, such information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor
            is it to be construed as a recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for
            themselves what specific investments to make or not make and are urged to consult with their own independent financial advisors with respect
            to any investment decision. The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a
            qualified securities professional before making any investment, and investigate and fully understand any and all risks before investing. All
            opinions, analyses and information included on this website are based on sources believed to be reliable and written in good faith, but should
            be independently verified, and no representation or warranty of any kind, express or implied, is made, including but not limited to any
            representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness. In addition, we undertake no
            responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or information current. Also be aware that
            owners, employees and writers of and for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this
            website or newsletter. Past results are not indicative of future profits. This table is accurate, though not every trade is represented. Profits and
            losses reported are actual figures from the portfolios Jason Bond manages on behalf of RagingBull.com, LLC.

            If you have a current active subscription with Jason Bond Picks you will need to contact us here if you want to cancel your subscription. Opting
            out of emails does not remove you from your service at Jason Bond Picks.


            If you no longer wish to receive our emails, click the link below:

            Unsubscribe

            835 E Lamar Blvd #263 Arlington, Texas 76011 United States




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1579158175551098370&simpl=msg-f%3A1579158175551098370                          2/2


                                                                           Attachment M                                                       PX 4, 279
Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 128 of 136




                            ATTACHMENT N




                                                           PX 4, 280
              Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 129 of 136

6/3/2020                                                       Gmail - Inspiration & Thursday's watch list



                                                                                                             C Roy



  Inspiration & Thursday's watch list
  1 message

  Jason Bond <jason@jasonbondpicks.com>                                                                              Thu, Apr 5, 2018 at 8:58 AM
  To:




           Good morning,

           3-days away from giving away another Porsche 911 at the Atlanta Mastermind. This time to a guy who
           turned $37K into $1.3M just 2 1/2 years after joining the Millionaire Roadmap. He's up OVER $400,000 in
           2018 already! But it wasn't always easy for him, he lost money trading for 3-years before finding JBP.

           And because I'm so jacked up about all this, Monday at 1:30 p.m. ET, while I'm handing over the keys to the
           car, I will do a deal on the Millionaire Roadmap for $1,999 bi-yearly! A price I have NEVER before offered.
           I'm doing this because I want EVERY single person in my general service to upgrade and see the power of
           this Mastermind program.

           Yes, we'll include Jeff Bishop's Weekly Money Multiplier FREE in this deal as well, a $3,999 value.

           Jeff said he's okay waving the fee after he hit one of his biggest days in the year locking up OVER $50,000
           in profit. This is the real-money TD Ameritrade account he streams to clients. He's set to make another
           $50,000 today. Look at those % returns. Doesn't matter what size $ position you take, those are unreal in
           this market.




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1596911102222244737&simpl=msg-f%3A1596911102222244737    1/6


                                                               Attachment N                                                PX 4, 281
              Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 130 of 136

6/3/2020                                                       Gmail - Inspiration & Thursday's watch list
           I've been trading alongside of Jeff Bishop and the Multiplier, since small caps have been quiet due to
           market volatility, mirroring many of his alerts and that's how I had my biggest day ever Wednesday putting
           me back into the green in 2018. Now I haven't cashed in yet because I decided to let me winners ride, so I'll
           update you as this plays out, but couldn't be more excited about fighting back from a -$70K deficit in 2018.
           With any luck today I'll have made +$100,000 in a week since moving to TD Ameritrade.

           These are the reasons I really need you to be in the Millionaire Roadmap. It's not JUST about winning all
           the time. It's about showing you that I can mess up BIGTIME and make a comeback so you have the
           confidence to do the same. The market is treacherous place but together we can do this.

           This is the account I stream in the Millionaire Roadmap. All buys and sells seen in real-time from your
           phone, tablet or computer.




           Dave's note in the Roadmap chat this morning, while Nathan is teaching, really inspired me. I've always
           bragged when I'm rocking and been honest when I'm getting pounded and by doing so, I've earned the trust
           of thousands upon thousands of clients. And by being honest about my mistakes, it sure makes the
           comebacks feel SOOO much better.

                  Apr 5, 7:08 AM
                  dave sim: GM all JB after leaving the chat yesterday I sat and thought how awesome that was
                  what you were able to do. It actually gave me feel kind of at ease for the moment and gave
                  me hope that all of us that have struggled of late, can possibly turn things around.

           I realize small caps have been boring guys and gals. That's just the nature of volatile markets. Trust me, it
           will pick back up and when it does, you'll hear from me so much it'll probably get annoying. But forcing
           things is certainly not something I will expose you to. But what I hope you learn from the message above is
           that you can find ways to make money in all markets. More importantly, learning how before the volatile
           markets hit puts you in a much better position to deal with the drastic shifts we're bound to see from time to
           time. Bottom line, if you're going to play this game, you'll need to learn to be resilient. It's not always easy
           but days like today illustrates it's worth it.

           RKDA - I'm looking to add size to this one in the low $20's for a move to $30. Shares are rounding nicely
           and now that dip buyers are back in the market, this pattern is bound to draw attention headed into the
https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1596911102222244737&simpl=msg-f%3A1596911102222244737   2/6


                                                               Attachment N                                             PX 4, 282
              Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 131 of 136

6/3/2020                                                       Gmail - Inspiration & Thursday's watch list
           weekend. I'll probably look to sell anywhere above $25 but think $27+ is very reasonable. Currently holding
           1k shares, would like to be at 2k.




           LFIN - Oversold chart pattern. Packed with shorts. In play above $10.50. This one can fly so I'll look to go
           smaller and play for a big percent return. I like this as a swing into Friday and think it'll be a big winner for
           me. Probably 2-3K shares around $10 or $11 for a move to $15-$20.




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1596911102222244737&simpl=msg-f%3A1596911102222244737   3/6


                                                               Attachment N                                             PX 4, 283
              Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 132 of 136

6/3/2020                                                       Gmail - Inspiration & Thursday's watch list




           CRON - Continuation chart pattern reversing off the trendline. On a shorter time frame it's actually an
           oversold chart pattern just like RKDA and those are my favorite. It's in play above $5.50 for a move to the
           upper $7's.




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1596911102222244737&simpl=msg-f%3A1596911102222244737   4/6


                                                               Attachment N                                             PX 4, 284
               Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 133 of 136

6/3/2020                                                                 Gmail - Inspiration & Thursday's watch list




           The diary of a real $ trader!




           Neither Jason Bond nor RagingBull.com, LLC (publisher of JasonBondPicks) is registered as an investment adviser nor a broker/dealer with
           either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised that all
           information presented on this website is solely for informational purposes, is not intended to be used as a personalized investment
           recommendation, and is not attuned to any specific portfolio or to any user's particular investment needs or objectives. Past performance is
           NOT indicative of future results. Furthermore, such information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor
           is it to be construed as a recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for
           themselves what specific investments to make or not make and are urged to consult with their own independent financial advisors with respect
           to any investment decision. The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a
           qualified securities professional before making any investment, and investigate and fully understand any and all risks before investing. All
           opinions, analyses and information included on this website are based on sources believed to be reliable and written in good faith, but should
           be independently verified, and no representation or warranty of any kind, express or implied, is made, including but not limited to any
           representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness. In addition, we undertake no
           responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or information current. Also be aware that
           owners, employees and writers of and for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this
           website or newsletter. Past results are not indicative of future profits. This table is accurate, though not every trade is represented. Profits and
           losses reported are actual figures from the portfolios Jason Bond manages on behalf of RagingBull.com, LLC.


https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1596911102222244737&simpl=msg-f%3A1596911102222244737                         5/6


                                                                          Attachment N                                                       PX 4, 285
               Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 134 of 136

6/3/2020                                                                 Gmail - Inspiration & Thursday's watch list
           If you have a current active subscription with Jason Bond Picks you will need to contact us here if you want to cancel your subscription. Opting
           out of emails does not remove you from your service at Jason Bond Picks.


           If you no longer wish to receive our emails, click the link below:

           Unsubscribe

           62 Calef Hwy #233 Lee, New Hampshire 03861 United States




https://mail.google.com/mail/u/1?ik=36b2328918&view=pt&search=all&permthid=thread-f%3A1596911102222244737&simpl=msg-f%3A1596911102222244737                   6/6


                                                                          Attachment N                                                   PX 4, 286
Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 135 of 136




                            ATTACHMENT O




                                                           PX 4, 287
Case 1:20-cv-03538-GLR Document 9-4 Filed 12/07/20 Page 136 of 136




                           Attachment O                    PX 4, 288
